

 SCON 11 ENR: Setting forth the congressional budget for the United States Govenment for fical year 2016 and setting forth the appropriate budgetary levels for fiscal years 2017 through 2025.
U.S. Senate
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. CON. RES. 11IN THE SENATE OF THE UNITED STATESMay 5, 2015Agreed toCONCURRENT RESOLUTIONSetting forth the congressional budget for the United States Govenment for fical year 2016 and
			 setting forth the appropriate budgetary levels for fiscal years 2017
 through 2025.1.Concurrent resolution on the budget for fiscal year 2016(a)DeclarationCongress declares that this concurrent resolution is the concurrent resolution on the budget for fiscal year 2016 and that this concurrent resolution sets forth the appropriate budgetary levels for fiscal years 2017 through 2025.(b)Table of ContentsThe table of contents for this concurrent resolution is as follows:Sec. 1. Concurrent resolution on the budget for fiscal year 2016.TITLE I—Recommended levels and amountsSubtitle A—Budgetary levels in both HousesSec. 1101. Recommended levels and amounts.Sec. 1102. Major functional categories.Subtitle B—Levels and amounts in the SenateSec. 1201. Social Security in the Senate.Sec. 1202. Postal Service discretionary administrative expenses in the Senate.TITLE II—ReconciliationSec. 2001. Reconciliation in the Senate.Sec. 2002. Reconciliation in the House of Representatives.TITLE III—Budget enforcementSubtitle A—Budget enforcement in both HousesSec. 3101. Point of order against increasing long-term deficits or direct spending.Sec. 3102. Allocation for Overseas Contingency Operations/Global War on Terrorism.Sec. 3103. Point of order against certain changes in mandatory programs.Sec. 3104. Point of order against provisions that constitute changes in mandatory programs affecting the Crime Victims Fund.Sec. 3105. Fair-value credit estimates.Sec. 3106. Scoring rule for currency modernization.Sec. 3107. Long-term scoring of changes in spending limits and extension of highway programs.Sec. 3108. Requiring clearer reporting of projected Federal spending and deficits.Sec. 3109. Congressional Budget Office estimates of measures with significant outlay effects.Sec. 3110. Prohibiting the use of guarantee fees as an offset.Sec. 3111. Information for Congress and the public about projected Federal outlays, revenues, and deficits.Sec. 3112. Honest accounting: cost estimates for major legislation to incorporate macroeconomic effects.Subtitle B—Budget enforcement in the SenateSec. 3201. Extension of enforcement of budgetary points of order in the Senate.Sec. 3202. Point of order against advance appropriations in the Senate.Sec. 3203. Supermajority enforcement of unfunded mandates in the Senate.Sec. 3204. Repeal of Senate point of order against certain reconciliation legislation.Sec. 3205. Prohibition on agreeing to legislation without a score in the Senate.Sec. 3206. Protecting the savings in reported reconciliation bills in the Senate.Sec. 3207. Scoring rule for certain energy contracts in the Senate.Sec. 3208. Adjustment for wildfire suppression funding in the Senate.Subtitle C—Budget enforcement in the House of RepresentativesSec. 3301. Limitation on measures affecting Social Security solvency in the House of Representatives.Sec. 3302. Limitation on transfers from the general fund of the Treasury to the Highway Trust Fund in the House of Representatives.Sec. 3303. Adjustments for improved control of budgetary resources in the House of Representatives.Sec. 3304. Limitation on advance appropriations in the House of Representatives.Sec. 3305. Certain energy contracts in the House of Representatives.Subtitle D—Other provisionsSec. 3401. Submission of findings for the elimination of waste, fraud, and abuse.Sec. 3402. Budgetary treatment of administrative expenses.Sec. 3403. Application and effect of changes in allocations and aggregates.Sec. 3404. Adjustments to reflect changes in concepts and definitions.Sec. 3405. Exercise of rulemaking powers.TITLE IV—Reserve fundsSubtitle A—Reserve Funds in both HousesSec. 4101. Deficit-neutral reserve fund to reduce poverty and increase opportunity and upward mobility for struggling Americans.Subtitle B—Reserve Funds in the SenateSec. 4301. Spending-neutral reserve fund to increase the pace of economic growth and private sector job creation in the United States.Sec. 4302. Deficit-neutral reserve fund to strengthen America's priorities.Sec. 4303. Deficit-neutral reserve fund to protect flexible and affordable health care choices for all.Sec. 4304. Deficit-neutral reserve fund for improving access to the State Children's Health Insurance Program.Sec. 4305. Deficit-neutral reserve fund for other health reforms.Sec. 4306. Deficit-neutral reserve fund for child welfare.Sec. 4307. Deficit-neutral reserve fund for veterans and servicemembers.Sec. 4308. Deficit-neutral reserve fund for tax reform and administration.Sec. 4309. Deficit-neutral reserve fund to invest in the infrastructure in America.Sec. 4310. Deficit-neutral reserve fund for air transportation.Sec. 4311. Deficit-neutral reserve fund to promote jobs in the United States through international trade.Sec. 4312. Deficit-neutral reserve fund to increase employment opportunities for disabled workers.Sec. 4313. Deficit-neutral reserve fund for Higher Education Act reform.Sec. 4314. Spending-neutral reserve fund for energy legislation.Sec. 4315. Deficit-neutral reserve fund to reform environmental statutes.Sec. 4316. Spending-neutral reserve fund for water resources legislation.Sec. 4317. Spending-neutral reserve fund on mineral security and mineral rights.Sec. 4318. Spending-neutral reserve fund to reform the abandoned mine lands program.Sec. 4319. Spending-neutral reserve fund to improve forest health.Sec. 4320. Spending-neutral reserve fund to reauthorize funding for payments in lieu of taxes to counties and other units of local government.Sec. 4321. Spending-neutral reserve fund for financial regulatory system reform.Sec. 4322. Deficit-neutral reserve fund to improve Federal program administration.Sec. 4323. Spending-neutral reserve fund to implement agreements with freely associated states.Sec. 4324. Spending-neutral reserve fund to protect payments to rural hospitals and create sustainable access for rural communities.Sec. 4325. Spending-neutral reserve fund to encourage State medicaid demonstration programs to promote independent living and integrated work for the disabled.Sec. 4326. Spending-neutral reserve fund to allow pharmacists to be paid for the provision of services under Medicare.Sec. 4327. Spending-neutral reserve fund to improve our Nation’s community health centers.Sec. 4328. Spending-neutral reserve fund relating to the funding of independent agencies, which may include subjecting the Consumer Financial Protection Bureau to the regular appropriations process.Sec. 4329. Deficit-neutral reserve fund to reform, improve, and enhance 529 college savings plans.Sec. 4330. Deficit-neutral reserve fund relating to securing overseas diplomatic facilities of the United States.Sec. 4331. Deficit-neutral reserve fund relating to expanding, enhancing, or otherwise improving science, technology, engineering, and mathematics.Sec. 4332. Deficit-neutral reserve fund relating to promoting manufacturing in the United States.Sec. 4333. Spending-neutral reserve fund to prohibit aliens without legal status in the United States from qualifying for a refundable tax credit.Sec. 4334. Deficit-reduction reserve fund for report elimination or modification.Sec. 4335. Deficit-neutral reserve fund to address heroin, methamphetamine, and prescription opioid abuse.Sec. 4336. Deficit-neutral reserve fund to strengthen our Department of Defense civilian workforce.Sec. 4337. Deficit-neutral reserve fund for Department of Defense reform.Sec. 4338. Deficit-neutral reserve fund to improve Federal workforce development, job training, and reemployment programs.Sec. 4339. Deficit-neutral reserve fund to provide energy assistance and invest in energy efficiency and conservation.Sec. 4340. Deficit-neutral reserve fund to end Operation Choke Point and protect the Second Amendment.Sec. 4341. Deficit-neutral reserve fund to prevent the use of Federal funds for the bailout of improvident State and local governments.Sec. 4342. Deficit-neutral reserve fund to improve health outcomes and lower the costs of caring for medically complex children in Medicaid.Sec. 4343. Deficit-neutral reserve fund to maintain and enhance access, choice, and accountability in veterans care through the Veterans Choice Card program.Sec. 4344. Deficit-neutral reserve fund relating to promoting equal pay.Sec. 4345. Deficit-neutral reserve fund relating to legislation submitted to Congress by the President of the United States to protect and strengthen Social Security.Sec. 4346. Deficit-neutral reserve fund relating to a simplified income-driven student loan repayment option.Sec. 4347. Spending-neutral reserve fund relating to keeping the Federal Water Pollution Control Act focused on the protection of water quality.Sec. 4348. Deficit-neutral reserve fund relating to supporting Israel.Sec. 4349. Deficit-neutral reserve fund relating to family and medical leave.Sec. 4350. Deficit-neutral reserve fund relating to providing health care to veterans who have geographic inaccessibility to care.Sec. 4351. Deficit-neutral reserve fund relating to increasing access to higher education for low-income Americans through the Federal Pell Grant program.Sec. 4352. Deficit-neutral reserve fund relating to transparency in health premium billing.Sec. 4353. Deficit-neutral reserve fund relating to carbon emissions.Sec. 4354. Spending-neutral reserve fund relating to requiring the Federal Government to allow states to opt out of Common Core without penalty.Sec. 4355. Spending-neutral reserve fund relating to the disposal of certain Federal land.Sec. 4356. Spending-neutral reserve fund relating to prohibiting funding of international organizations during the implementation of the United Nations Arms Trade Treaty prior to Senate ratification and adoption of implementing legislation.Sec. 4357. Deficit-neutral reserve fund relating to reimposing waived sanctions and imposing new sanctions against Iran for violations of the Joint Plan of Action or a comprehensive nuclear agreement.Sec. 4358. Deficit-neutral reserve fund relating to supporting United States citizens held hostage in the United States embassy in Tehran, Iran, between November 3, 1979, and January 20, 1981.Sec. 4359. Deficit-neutral reserve fund relating to reasonable accommodations for pregnant workers.Sec. 4360. Deficit-neutral reserve fund to permanently eliminate the Federal estate tax.Sec. 4361. Deficit-neutral reserve fund relating to regulation by the Environmental Protection Agency of greenhouse gas emissions.Sec. 4362. Deficit-neutral reserve fund relating to protecting privately held water rights and permits.Sec. 4363. Spending-neutral reserve fund relating to prohibiting awarding of construction contracts based on awardees entering or not entering into agreements with labor organizations.Sec. 4364. Deficit-neutral reserve fund to prevent American jobs from being moved overseas by reducing the corporate income tax rate.Sec. 4365. Deficit-neutral reserve fund to increase wages for American workers.Sec. 4366. Deficit-neutral reserve fund relating to deterring the migration of unaccompanied children from El Salvador, Guatemala, and Honduras.Sec. 4367. Spending-neutral reserve fund relating to ensuring proper economic consideration in designation of critical habitat.Sec. 4368. Deficit-neutral reserve fund to end too big to fail bailouts for Wall Street mega-banks (over $500 billion in total assets).Sec. 4369. Deficit-neutral reserve fund relating to ending Washington’s illegal exemption from the Patient Protection and Affordable Care Act.Sec. 4370. Spending-neutral reserve fund relating to increasing funding for the relocation of the United States Embassy in Israel from Tel Aviv to Jerusalem.Sec. 4371. Deficit-neutral reserve fund relating to promoting the return of children who have been legally adopted by United States citizens from the Democratic Republic of the Congo.Sec. 4372. Deficit-neutral reserve fund relating to development of a new nuclear-capable cruise missile by the Department of Defense and the National Nuclear Security Administration.Sec. 4373. Deficit-neutral reserve fund to provide equity in the tax treatment of public safety officer death benefits.Sec. 4374. Deficit-neutral reserve fund relating to eliminating the backlog of sexual assault evidence kits.Sec. 4375. Deficit-neutral reserve fund relating to mixed oxide fuel fabrication.Sec. 4376. Deficit-neutral reserve fund relating to reforming Offices of Inspectors General and preventing extended vacancies.Sec. 4377. Deficit-neutral reserve fund relating to improving retirement security.Sec. 4378. Deficit-neutral reserve fund to improve the competitiveness of the United States.Sec. 4379. Deficit-neutral reserve fund relating to ensuring that the conservation of northern long-eared bat populations and local economic development are compatible.Sec. 4380. Deficit-neutral reserve fund to improve cybersecurity.Sec. 4381. Deficit-neutral reserve fund to allow the Drug Enforcement Administration and Federal Bureau of Investigation to enter into joint task forces with tribal and local law enforcement agencies.Sec. 4382. Deficit-neutral reserve fund relating to encouraging cost savings in office space used by Federal agencies.Sec. 4383. Deficit-neutral reserve fund relating to providing technical assistance to small businesses and aspiring entrepreneurs through small business development centers.Sec. 4384. Deficit-neutral reserve fund relating to ensuring that medical facilities of the Department of Veterans Affairs meet the needs of women veterans.Sec. 4385. Deficit-neutral reserve fund relating to supporting efficient resourcing for the Asia rebalance policy.Sec. 4386. Deficit-neutral reserve fund relating to preventing access to marijuana edibles by children in States that have decriminalized marijuana.Sec. 4387. Deficit-neutral reserve fund relating to providing mortgage lending to rural areas.Sec. 4388. Deficit-neutral reserve fund relating to the construction of Arctic polar icebreakers.Sec. 4389. Deficit-neutral reserve fund relating to researching health conditions of the descendants of veterans exposed to toxic substances during service in the Armed Forces.Sec. 4390. Deficit-neutral reserve fund relating to raising the Family of Funds limit of the Small Business Investment Company Program.Sec. 4391. Deficit-neutral reserve fund relating to detection, investigation, and prosecution of the owners and operators of websites who knowingly allow such websites to be used to advertise commercial sex with children over the Internet.Sec. 4392. Deficit-neutral reserve fund relating to protecting the reliability of the electricity grid.Sec. 4393. Deficit-neutral reserve fund to preserve and protect the open Internet.Sec. 4394. Spending-neutral reserve fund relating to reforming the Federal regulatory process.Sec. 4395. Deficit-neutral reserve fund relating to providing coverage of virtual colonoscopies as a colorectal cancer screening test under the Medicare program.Sec. 4396. Deficit-neutral reserve fund relating to the modernization of the nuclear command, control, and communications architecture of the United States.Sec. 4397. Deficit-neutral reserve fund relating to BARDA and the BioShield Special Reserve Fund.Sec. 4398. Deficit-neutral reserve fund relating to improving the nuclear forces and missions of the Air Force.Sec. 4399. Deficit-neutral reserve fund relating to promoting economic growth and job creation for small businesses and full funding for at-sea and dockside monitoring for certain fisheries.Sec. 4400. Deficit-neutral reserve fund relating to the definition of full-time employee.Sec. 4401. Deficit-neutral reserve fund relating to improving the effectiveness and efficiency of the Federal regulatory process.Sec. 4402. Deficit-neutral reserve fund to expedite awards under the Internal Revenue Service whistleblower program.Sec. 4403. Deficit-neutral reserve fund relating to encouraging the increased use of performance contracting in Federal facilities.Sec. 4404. Deficit-neutral reserve fund relating to improving information sharing by the Inspector General of the Department of Veterans Affairs with respect to investigations relating to substandard health care, delayed and denied health care, patient deaths, other findings that directly relate to patient care, and other management issues of the Department.Sec. 4405. Deficit-neutral reserve fund to address the disproportionate regulatory burdens on community banks and credit unions.Sec. 4406. Deficit-neutral reserve fund to protect the Corporation for National and Community Service.Sec. 4407. Deficit-neutral reserve fund relating to ensuring that Department of Justice attorneys comply with disclosure obligations in criminal prosecutions.Sec. 4408. Deficit-neutral reserve fund to promote biomedical research.Sec. 4409. Deficit-neutral reserve fund relating to providing access to necessary equipment for Medicare beneficiaries.Sec. 4410. Spending-neutral reserve fund relating to prioritizing the construction of infrastructure projects that are of national and regional significance and projects in high priority corridors.Sec. 4411. Deficit-neutral reserve fund relating to encouraging the United States' NATO allies to reverse declines in defense spending and bear a more proportionate burden for ensuring the security of NATO.Sec. 4412. Deficit-neutral reserve fund relating to the investigation and recovery of missing weapons and military equipment provided to the Government of Yemen by the United States Government.Sec. 4413. Deficit-neutral reserve fund relating to improving higher education data and transparency.Sec. 4414. Deficit-neutral reserve fund relating to Native children.Sec. 4415. Deficit-neutral reserve fund relating to provide additional funding for international strategic communications.Sec. 4416. Deficit-neutral reserve fund for elementary and secondary education.Sec. 4417. Deficit-neutral reserve fund to support research.Sec. 4418. Deficit-neutral reserve fund relating to support for Ukraine.Sec. 4419. Deficit-neutral reserve fund relating to underground and surface mining safety research.Sec. 4420. Deficit-neutral reserve fund relating to saving Medicare.Subtitle C—Reserve Funds in the House of RepresentativesSec. 4501. Reserve fund for the repeal of the President's health care law.Sec. 4502. Deficit-neutral reserve fund for promoting real health care reform.Sec. 4503. Deficit-neutral reserve fund related to the Medicare provisions of the President's health care law.Sec. 4504. Deficit-neutral reserve fund for the State Children’s Health Insurance Program.Sec. 4505. Deficit-neutral reserve fund for graduate medical education.Sec. 4506. Deficit-neutral reserve fund for trade agreements.Sec. 4507. Deficit-neutral reserve fund for reforming the tax code.Sec. 4508. Deficit-neutral reserve fund for revenue measures.Sec. 4509. Deficit-neutral reserve fund for transportation.Sec. 4510. Deficit-neutral reserve fund for Federal retirement reform.Sec. 4511. Deficit-neutral reserve fund for national defense.TITLE V—Estimates of direct spending in the House of Representatives Sec. 5001. Direct spending.TITLE VI—Policy StatementsSubtitle A—Policy statements in both HousesSec. 6101. Policy statement on balanced budget amendment.Sec. 6102. Policy statement on Social Security.Subtitle B—Policy statement in the House of RepresentativesSec. 6201. Policy statement on budget process and baseline reform.Sec. 6202. Policy statement on economic growth and job creation.Sec. 6203. Policy statement on tax reform.Sec. 6204. Policy statement on trade.Sec. 6205. Policy statement on repealing the President’s health care law and promoting real health care reform.Sec. 6206. Policy statement on Medicare.Sec. 6207. Policy statement on medical discovery, development, delivery and innovation.Sec. 6208. Policy statement on Federal regulatory reform.Sec. 6209. Policy statement on higher education and workforce development opportunity.Sec. 6210. Policy statement on Department of Veterans Affairs.Sec. 6211. Policy statement on Federal accounting methodologies.Sec. 6212. Policy statement on reducing unnecessary, wasteful, and unauthorized spending.Sec. 6213. Policy statement on deficit reduction through the cancellation of unobligated balances.Sec. 6214. Policy statement on agency fees and spending.Sec. 6215. Policy statement on responsible stewardship of taxpayer dollars.Sec. 6216. Policy statement on No Budget, No Pay.Sec. 6217. Policy statement on national security funding.IRecommended levels and amountsABudgetary levels in both Houses1101.Recommended levels and amountsThe following budgetary levels are appropriate for each of fiscal years 2016 through 2025:(1)Federal revenuesFor purposes of the enforcement of this concurrent resolution:(A)The recommended levels of Federal revenues are as follows:Fiscal year 2016: $2,676,733,000,000.Fiscal year 2017: $2,776,156,000,000.Fiscal year 2018: $2,870,206,000,000.Fiscal year 2019: $2,982,310,000,000.Fiscal year 2020: $3,107,111,000,000.Fiscal year 2021: $3,247,391,000,000.Fiscal year 2022: $3,392,968,000,000.Fiscal year 2023: $3,554,412,000,000.Fiscal year 2024: $3,723,973,000,000.Fiscal year 2025:
 $3,906,111,000,000.(B)The amounts by which the aggregate levels of Federal revenues should be changed are as follows:Fiscal year 2016: $0.Fiscal year 2017: $0.Fiscal year 2018: $0.Fiscal year 2019: $0.Fiscal year 2020: $0.Fiscal year 2021: $0.Fiscal year 2022: $0.Fiscal year 2023: $0.Fiscal year 2024: $0.Fiscal year 2025:
 $0.(2)New budget authorityFor purposes of the enforcement of this concurrent resolution, the appropriate levels of total new budget authority are as follows:Fiscal year 2016: $3,039,215,000,000.Fiscal year 2017: $2,956,581,000,000.Fiscal year 2018: $2,970,682,000,000.Fiscal year 2019: $3,107,123,000,000.Fiscal year 2020: $3,234,011,000,000.Fiscal year 2021: $3,313,719,000,000.Fiscal year 2022: $3,420,057,000,000.Fiscal year 2023: $3,484,446,000,000.Fiscal year 2024: $3,504,239,000,000.Fiscal year 2025:
				$3,634,452,000,000.(3)Budget
 outlaysFor purposes of the enforcement of this concurrent resolution, the appropriate levels of total budget outlays are as follows:Fiscal year 2016: $3,091,442,000,000.Fiscal year 2017: $2,982,215,000,000.Fiscal year 2018: $2,963,926,000,000.Fiscal year 2019: $3,086,454,000,000.Fiscal year 2020: $3,205,304,000,000.Fiscal year 2021: $3,291,249,000,000.Fiscal year 2022: $3,434,709,000,000.Fiscal year 2023: $3,470,642,000,000.Fiscal year 2024: $3,466,541,000,000.Fiscal year 2025:
 $3,610,342,000,000.(4)DeficitsFor purposes of the enforcement of this concurrent resolution, the amounts of the deficits are as follows:Fiscal year 2016: $414,709,000,000.Fiscal year 2017: $206,059,000,000.Fiscal year 2018: $93,720,000,000.Fiscal year 2019: $104,144,000,000.Fiscal year 2020: $98,193,000,000.Fiscal year 2021: $43,858,000,000.Fiscal year 2022: $41,741,000,000.Fiscal year 2023: −$83,770,000,000. Fiscal year 2024: −$257,432,000,000.Fiscal year 2025:
 −$295,769,000,000.(5)Public debtPursuant to section 301(a)(5) of the Congressional Budget Act of 1974, the appropriate levels of the public debt are as follows:Fiscal year 2016: $19,059,000,000,000.Fiscal year 2017: $19,490,000,000,000.Fiscal year 2018: $19,826,000,000,000.Fiscal year 2019: $20,164,000,000,000.Fiscal year 2020: $20,494,000,000,000.Fiscal year 2021: $20,773,000,000,000.Fiscal year 2022: $21,033,000,000,000.Fiscal year 2023: $21,188,000,000,000.Fiscal year 2024: $21,194,000,000,000.Fiscal year 2025:
 $21,149,000,000,000.(6)Debt held by the publicThe appropriate levels of debt held by the public are as follows:Fiscal year 2016: $13,842,000,000,000.Fiscal year 2017: $14,124,000,000,000.Fiscal year 2018: $14,307,000,000,000.Fiscal year 2019: $14,523,000,000,000.Fiscal year 2020: $14,757,000,000,000.Fiscal year 2021: $14,965,000,000,000.Fiscal year 2022: $15,204,000,000,000.Fiscal year 2023: $15,354,000,000,000.Fiscal year 2024: $15,374,000,000,000.Fiscal year 2025:
 $15,405,000,000,000.1102.Major functional categoriesCongress determines and declares that the appropriate levels of new budget authority and outlays for fiscal years 2016 through 2025 for each major functional category are:(1)National Defense (050):Fiscal year 2016:(A)New budget authority, $531,306,000,000.(B)Outlays, $564,325,000,000.Fiscal year 2017:(A)New budget authority, $544,515,000,000.(B)Outlays, $549,357,000,000.Fiscal year 2018:(A)New budget authority, $557,764,000,000.(B)Outlays, $548,021,000,000.Fiscal year 2019:(A)New budget authority, $571,039,000,000.(B)Outlays, $560,439,000,000.Fiscal year 2020:(A)New budget authority, $585,330,000,000.(B)Outlays, $572,493,000,000.Fiscal year 2021:(A)New budget authority, $599,646,000,000.(B)Outlays, $585,628,000,000.Fiscal year 2022:(A)New budget authority, $632,804,000,000.(B)Outlays, $615,907,000,000.Fiscal year 2023:(A)New budget authority, $646,039,000,000.(B)Outlays, $628,518,000,000.Fiscal year 2024:(A)New budget authority, $659,310,000,000.(B)Outlays, $638,235,000,000.Fiscal year 2025:(A)New budget authority, $673,490,000,000.(B)Outlays, $658,011,000,000.(2)International Affairs (150):Fiscal year 2016:(A)New budget authority, $40,202,000,000.(B)Outlays, $46,028,000,000.Fiscal year 2017:(A)New budget authority, $40,246,000,000.(B)Outlays, $43,086,000,000.Fiscal year 2018:(A)New budget authority, $41,176,000,000.(B)Outlays, $41,818,000,000.Fiscal year 2019:(A)New budget authority, $42,100,000,000.(B)Outlays, $41,391,000,000.Fiscal year 2020:(A)New budget authority, $43,092,000,000.(B)Outlays, $41,518,000,000.Fiscal year 2021:(A)New budget authority, $44,085,000,000.(B)Outlays, $42,005,000,000.Fiscal year 2022:(A)New budget authority, $45,333,000,000.(B)Outlays, $42,749,000,000.Fiscal year 2023:(A)New budget authority, $46,348,000,000.(B)Outlays, $43,510,000,000.Fiscal year 2024:(A)New budget authority, $47,408,000,000.(B)Outlays, $44,367,000,000.Fiscal year 2025:(A)New budget authority, $48,485,000,000.(B)Outlays, $45,266,000,000.(3)General Science, Space, and Technology (250):Fiscal year 2016:(A)New budget authority, $29,187,000,000.(B)Outlays, $29,555,000,000.Fiscal year 2017:(A)New budget authority, $29,771,000,000.(B)Outlays, $29,707,000,000.Fiscal year 2018:(A)New budget authority, $30,432,000,000.(B)Outlays, $30,162,000,000.Fiscal year 2019:(A)New budget authority, $31,104,000,000.(B)Outlays, $30,647,000,000.Fiscal year 2020:(A)New budget authority, $31,805,000,000.(B)Outlays, $31,283,000,000.Fiscal year 2021:(A)New budget authority, $32,508,000,000.(B)Outlays, $31,875,000,000.Fiscal year 2022:(A)New budget authority, $33,242,000,000.(B)Outlays, $32,579,000,000.Fiscal year 2023:(A)New budget authority, $33,978,000,000.(B)Outlays, $33,306,000,000.Fiscal year 2024:(A)New budget authority, $34,743,000,000.(B)Outlays, $34,053,000,000.Fiscal year 2025:(A)New budget authority, $35,517,000,000.(B)Outlays, $34,815,000,000.(4)Energy (270):Fiscal year 2016:(A)New budget authority, −$3,201,000,000.(B)Outlays, $1,412,000,000.Fiscal year 2017:(A)New budget authority, $1,962,000,000.(B)Outlays, $1,095,000,000.Fiscal year 2018:(A)New budget authority, −$746,000,000.(B)Outlays, −$2,111,000,000.Fiscal year 2019:(A)New budget authority, −$856,000,000.(B)Outlays, −$1,936,000,000.Fiscal year 2020:(A)New budget authority, −$884,000,000.(B)Outlays, −$1,811,000,000.Fiscal year 2021:(A)New budget authority, −$948,000,000.(B)Outlays, −$1,657,000,000.Fiscal year 2022:(A)New budget authority, −$1,030,000,000.(B)Outlays, −$1,651,000,000.Fiscal year 2023:(A)New budget authority, −$1,098,000,000.(B)Outlays, −$1,643,000,000.Fiscal year 2024:(A)New budget authority, −$1,144,000,000.(B)Outlays, −$1,614,000,000.Fiscal year 2025:(A)New budget authority, −$1,153,000,000.(B)Outlays, −$1,589,000,000.(5)Natural Resources and Environment (300):Fiscal year 2016:(A)New budget authority, $36,374,000,000.(B)Outlays, $39,499,000,000.Fiscal year 2017:(A)New budget authority, $37,654,000,000.(B)Outlays, $40,016,000,000.Fiscal year 2018:(A)New budget authority, $38,325,000,000.(B)Outlays, $39,595,000,000.Fiscal year 2019:(A)New budget authority, $38,923,000,000.(B)Outlays, $39,465,000,000.Fiscal year 2020:(A)New budget authority, $40,388,000,000.(B)Outlays, $40,563,000,000.Fiscal year 2021:(A)New budget authority, $41,191,000,000.(B)Outlays, $41,461,000,000.Fiscal year 2022:(A)New budget authority, $41,650,000,000.(B)Outlays, $41,770,000,000.Fiscal year 2023:(A)New budget authority, $42,496,000,000.(B)Outlays, $42,726,000,000.Fiscal year 2024:(A)New budget authority, $43,935,000,000.(B)Outlays, $43,453,000,000.Fiscal year 2025:(A)New budget authority, $45,039,000,000.(B)Outlays, $44,409,000,000.(6)Agriculture (350):Fiscal year 2016:(A)New budget authority, $19,098,000,000.(B)Outlays, $21,572,000,000.Fiscal year 2017:(A)New budget authority, $22,846,000,000.(B)Outlays, $22,376,000,000.Fiscal year 2018:(A)New budget authority, $21,964,000,000.(B)Outlays, $20,853,000,000.Fiscal year 2019:(A)New budget authority, $20,652,000,000.(B)Outlays, $19,875,000,000.Fiscal year 2020:(A)New budget authority, $19,681,000,000.(B)Outlays, $19,132,000,000.Fiscal year 2021:(A)New budget authority, $19,545,000,000.(B)Outlays, $19,025,000,000.Fiscal year 2022:(A)New budget authority, $19,509,000,000.(B)Outlays, $18,979,000,000.Fiscal year 2023:(A)New budget authority, $20,119,000,000.(B)Outlays, $19,590,000,000.Fiscal year 2024:(A)New budget authority, $20,253,000,000.(B)Outlays, $19,699,000,000.Fiscal year 2025:(A)New budget authority, $20,540,000,000.(B)Outlays, $20,028,000,000.(7)Commerce and Housing Credit (370):Fiscal year 2016:(A)New budget authority, −$997,000,000.(B)Outlays, −$10,566,000,000.Fiscal year 2017:(A)New budget authority, −$8,697,000,000.(B)Outlays, −$21,748,000,000.Fiscal year 2018:(A)New budget authority, −$8,277,000,000.(B)Outlays, −$25,173,000,000.Fiscal year 2019:(A)New budget authority, −$7,401,000,000.(B)Outlays, −$26,866,000,000.Fiscal year 2020:(A)New budget authority, −$5,156,000,000.(B)Outlays, −$22,499,000,000.Fiscal year 2021:(A)New budget authority, −$4,806,000,000.(B)Outlays, −$19,423,000,000.Fiscal year 2022:(A)New budget authority, −$4,250,000,000.(B)Outlays, −$20,716,000,000.Fiscal year 2023:(A)New budget authority, −$3,613,000,000.(B)Outlays, −$21,520,000,000.Fiscal year 2024:(A)New budget authority, −$2,754,000,000.(B)Outlays, −$21,962,000,000.Fiscal year 2025:(A)New budget authority, −$2,278,000,000.(B)Outlays, −$22,335,000,000.(8)Transportation (400):Fiscal year 2016:(A)New budget authority, $72,055,000,000.(B)Outlays, $87,153,000,000.Fiscal year 2017:(A)New budget authority, $72,715,000,000.(B)Outlays, $82,838,000,000.Fiscal year 2018:(A)New budget authority, $73,262,000,000.(B)Outlays, $79,648,000,000.Fiscal year 2019:(A)New budget authority, $73,696,000,000.(B)Outlays, $78,845,000,000.Fiscal year 2020:(A)New budget authority, $74,070,000,000.(B)Outlays, $78,268,000,000.Fiscal year 2021:(A)New budget authority, $74,409,000,000.(B)Outlays, $77,871,000,000.Fiscal year 2022:(A)New budget authority, $55,154,000,000.(B)Outlays, $73,378,000,000.Fiscal year 2023:(A)New budget authority, $56,254,000,000.(B)Outlays, $66,074,000,000.Fiscal year 2024:(A)New budget authority, $56,798,000,000.(B)Outlays, $62,874,000,000.Fiscal year 2025:(A)New budget authority, $57,190,000,000.(B)Outlays, $61,710,000,000.(9)Community and Regional Development (450):Fiscal year 2016:(A)New budget authority, $15,486,000,000.(B)Outlays, $20,692,000,000.Fiscal year 2017:(A)New budget authority, $16,344,000,000.(B)Outlays, $19,144,000,000.Fiscal year 2018:(A)New budget authority, $16,737,000,000.(B)Outlays, $19,692,000,000.Fiscal year 2019:(A)New budget authority, $16,973,000,000.(B)Outlays, $20,450,000,000.Fiscal year 2020:(A)New budget authority, $16,984,000,000.(B)Outlays, $20,702,000,000.Fiscal year 2021:(A)New budget authority, $16,903,000,000.(B)Outlays, $20,682,000,000.Fiscal year 2022:(A)New budget authority, $9,965,000,000.(B)Outlays, $19,034,000,000.Fiscal year 2023:(A)New budget authority, $9,947,000,000.(B)Outlays, $15,892,000,000.Fiscal year 2024:(A)New budget authority, $9,993,000,000.(B)Outlays, $13,220,000,000.Fiscal year 2025:(A)New budget authority, $10,077,000,000.(B)Outlays, $11,515,000,000.(10)Education, Training, Employment, and Social Services (500):Fiscal year 2016:(A)New budget authority, $83,315,000,000.(B)Outlays, $93,293,000,000.Fiscal year 2017:(A)New budget authority, $89,084,000,000.(B)Outlays, $92,888,000,000.Fiscal year 2018:(A)New budget authority, $91,432,000,000.(B)Outlays, $91,193,000,000.Fiscal year 2019:(A)New budget authority, $90,189,000,000.(B)Outlays, $89,369,000,000.Fiscal year 2020:(A)New budget authority, $92,597,000,000.(B)Outlays, $91,891,000,000.Fiscal year 2021:(A)New budget authority, $93,900,000,000.(B)Outlays, $93,562,000,000.Fiscal year 2022:(A)New budget authority, $95,502,000,000.(B)Outlays, $95,022,000,000.Fiscal year 2023:(A)New budget authority, $96,984,000,000.(B)Outlays, $96,608,000,000.Fiscal year 2024:(A)New budget authority, $98,820,000,000.(B)Outlays, $98,336,000,000.Fiscal year 2025:(A)New budget authority, $100,785,000,000.(B)Outlays, $100,297,000,000.(11)Health (550):Fiscal year 2016:(A)New budget authority, $433,064,000,000.(B)Outlays, $430,917,000,000.Fiscal year 2017:(A)New budget authority, $397,209,000,000.(B)Outlays, $394,211,000,000.Fiscal year 2018:(A)New budget authority, $387,638,000,000.(B)Outlays, $397,302,000,000.Fiscal year 2019:(A)New budget authority, $398,203,000,000.(B)Outlays, $399,888,000,000.Fiscal year 2020:(A)New budget authority, $420,326,000,000.(B)Outlays, $411,116,000,000.Fiscal year 2021:(A)New budget authority, $426,184,000,000.(B)Outlays, $426,218,000,000.Fiscal year 2022:(A)New budget authority, $442,681,000,000.(B)Outlays, $442,701,000,000.Fiscal year 2023:(A)New budget authority, $461,378,000,000.(B)Outlays, $461,378,000,000.Fiscal year 2024:(A)New budget authority, $476,599,000,000.(B)Outlays, $476,631,000,000.Fiscal year 2025:(A)New budget authority, $493,913,000,000.(B)Outlays, $494,059,000,000.(12)Medicare (570):Fiscal year 2016:(A)New budget authority, $579,430,000,000.(B)Outlays, $579,361,000,000.Fiscal year 2017:(A)New budget authority, $571,876,000,000.(B)Outlays, $571,830,000,000.Fiscal year 2018:(A)New budget authority, $566,754,000,000.(B)Outlays, $566,656,000,000.Fiscal year 2019:(A)New budget authority, $628,736,000,000.(B)Outlays, $628,652,000,000.Fiscal year 2020:(A)New budget authority, $667,036,000,000.(B)Outlays, $666,951,000,000.Fiscal year 2021:(A)New budget authority, $711,198,000,000.(B)Outlays, $711,111,000,000.Fiscal year 2022:(A)New budget authority, $800,458,000,000.(B)Outlays, $800,363,000,000.Fiscal year 2023:(A)New budget authority, $812,590,000,000.(B)Outlays, $812,496,000,000.Fiscal year 2024:(A)New budget authority, $815,240,000,000.(B)Outlays, $815,139,000,000.Fiscal year 2025:(A)New budget authority, $923,187,000,000.(B)Outlays, $923,082,000,000.(13)Income Security (600):Fiscal year 2016:(A)New budget authority, $523,086,000,000.(B)Outlays, $523,645,000,000.Fiscal year 2017:(A)New budget authority, $496,233,000,000.(B)Outlays, $492,511,000,000.Fiscal year 2018:(A)New budget authority, $485,055,000,000.(B)Outlays, $476,530,000,000.Fiscal year 2019:(A)New budget authority, $476,663,000,000.(B)Outlays, $471,357,000,000.Fiscal year 2020:(A)New budget authority, $484,015,000,000.(B)Outlays, $478,199,000,000.Fiscal year 2021:(A)New budget authority, $489,999,000,000.(B)Outlays, $484,318,000,000.Fiscal year 2022:(A)New budget authority, $498,503,000,000.(B)Outlays, $497,869,000,000.Fiscal year 2023:(A)New budget authority, $503,364,000,000.(B)Outlays, $499,521,000,000.Fiscal year 2024:(A)New budget authority, $510,872,000,000.(B)Outlays, $501,192,000,000.Fiscal year 2025:(A)New budget authority, $517,417,000,000.(B)Outlays, $511,441,000,000.(14)Social Security Retirement and Disability (650):Fiscal year 2016:(A)New budget authority, $33,885,000,000.(B)Outlays, $33,928,000,000.Fiscal year 2017:(A)New budget authority, $36,535,000,000.(B)Outlays, $36,563,000,000.Fiscal year 2018:(A)New budget authority, $39,407,000,000.(B)Outlays, $39,424,000,000.Fiscal year 2019:(A)New budget authority, $42,634,000,000.(B)Outlays, $42,634,000,000.Fiscal year 2020:(A)New budget authority, $46,104,000,000.(B)Outlays, $46,104,000,000.Fiscal year 2021:(A)New budget authority, $49,712,000,000.(B)Outlays, $49,712,000,000.Fiscal year 2022:(A)New budget authority, $53,547,000,000.(B)Outlays, $53,547,000,000.Fiscal year 2023:(A)New budget authority, $57,455,000,000.(B)Outlays, $57,455,000,000.Fiscal year 2024:(A)New budget authority, $61,546,000,000.(B)Outlays, $61,546,000,000.Fiscal year 2025:(A)New budget authority, $65,751,000,000.(B)Outlays, $65,751,000,000.(15)Veterans Benefits and Services (700):Fiscal year 2016:(A)New budget authority, $166,261,000,000.(B)Outlays, $171,862,000,000.Fiscal year 2017:(A)New budget authority, $164,546,000,000.(B)Outlays, $168,559,000,000.Fiscal year 2018:(A)New budget authority, $162,740,000,000.(B)Outlays, $162,753,000,000.Fiscal year 2019:(A)New budget authority, $174,599,000,000.(B)Outlays, $173,869,000,000.Fiscal year 2020:(A)New budget authority, $179,485,000,000.(B)Outlays, $178,581,000,000.Fiscal year 2021:(A)New budget authority, $183,721,000,000.(B)Outlays, $182,821,000,000.Fiscal year 2022:(A)New budget authority, $196,041,000,000.(B)Outlays, $195,056,000,000.Fiscal year 2023:(A)New budget authority, $192,637,000,000.(B)Outlays, $191,640,000,000.Fiscal year 2024:(A)New budget authority, $189,442,000,000.(B)Outlays, $188,356,000,000.Fiscal year 2025:(A)New budget authority, $203,290,000,000.(B)Outlays, $202,189,000,000.(16)Administration of Justice (750):Fiscal year 2016:(A)New budget authority, $50,976,000,000.(B)Outlays, $56,455,000,000.Fiscal year 2017:(A)New budget authority, $57,639,000,000.(B)Outlays, $56,693,000,000.Fiscal year 2018:(A)New budget authority, $55,885,000,000.(B)Outlays, $54,562,000,000.Fiscal year 2019:(A)New budget authority, $57,582,000,000.(B)Outlays, $56,699,000,000.Fiscal year 2020:(A)New budget authority, $59,324,000,000.(B)Outlays, $61,755,000,000.Fiscal year 2021:(A)New budget authority, $61,247,000,000.(B)Outlays, $62,635,000,000.Fiscal year 2022:(A)New budget authority, $63,791,000,000.(B)Outlays, $63,748,000,000.Fiscal year 2023:(A)New budget authority, $65,688,000,000.(B)Outlays, $65,589,000,000.Fiscal year 2024:(A)New budget authority, $67,626,000,000.(B)Outlays, $67,266,000,000.Fiscal year 2025:(A)New budget authority, $69,425,000,000.(B)Outlays, $68,892,000,000.(17)General Government (800):Fiscal year 2016:(A)New budget authority, $23,151,000,000.(B)Outlays, $22,981,000,000.Fiscal year 2017:(A)New budget authority, $23,194,000,000.(B)Outlays, $23,289,000,000.Fiscal year 2018:(A)New budget authority, $23,426,000,000.(B)Outlays, $23,371,000,000.Fiscal year 2019:(A)New budget authority, $24,000,000,000.(B)Outlays, $23,685,000,000.Fiscal year 2020:(A)New budget authority, $24,703,000,000.(B)Outlays, $24,290,000,000.Fiscal year 2021:(A)New budget authority, $25,202,000,000.(B)Outlays, $24,878,000,000.Fiscal year 2022:(A)New budget authority, $25,962,000,000.(B)Outlays, $25,562,000,000.Fiscal year 2023:(A)New budget authority, $26,698,000,000.(B)Outlays, $26,272,000,000.Fiscal year 2024:(A)New budget authority, $27,130,000,000.(B)Outlays, $26,766,000,000.Fiscal year 2025:(A)New budget authority, $27,881,000,000.(B)Outlays, $27,435,000,000.(18)Net Interest (900):Fiscal year 2016:(A)New budget authority, $367,542,000,000.(B)Outlays, $367,542,000,000.Fiscal year 2017:(A)New budget authority, $416,418,000,000.(B)Outlays, $416,418,000,000.Fiscal year 2018:(A)New budget authority, $479,446,000,000.(B)Outlays, $479,446,000,000.Fiscal year 2019:(A)New budget authority, $533,121,000,000.(B)Outlays, $533,121,000,000.Fiscal year 2020:(A)New budget authority, $579,344,000,000.(B)Outlays, $579,344,000,000.Fiscal year 2021:(A)New budget authority, $611,558,000,000.(B)Outlays, $611,558,000,000.Fiscal year 2022:(A)New budget authority, $642,888,000,000.(B)Outlays, $642,888,000,000.Fiscal year 2023:(A)New budget authority, $669,066,000,000.(B)Outlays, $669,066,000,000.Fiscal year 2024:(A)New budget authority, $687,195,000,000.(B)Outlays, $687,195,000,000.Fiscal year 2025:(A)New budget authority, $694,215,000,000.(B)Outlays, $694,215,000,000.(19)Allowances (920):Fiscal year 2016:(A)New budget authority, $25,256,000,000.(B)Outlays, $45,538,000,000.Fiscal year 2017:(A)New budget authority, −$21,661,000,000.(B)Outlays, −$5,856,000,000.Fiscal year 2018:(A)New budget authority, −$50,890,000,000.(B)Outlays, −$40,133,000,000.Fiscal year 2019:(A)New budget authority, −$60,624,000,000.(B)Outlays, −$53,987,000,000.Fiscal year 2020:(A)New budget authority, −$72,620,000,000.(B)Outlays, −$65,480,000,000.Fiscal year 2021:(A)New budget authority, −$104,010,000,000.(B)Outlays, −$98,128,000,000.Fiscal year 2022:(A)New budget authority, −$119,157,000,000.(B)Outlays, −$111,033,000,000.Fiscal year 2023:(A)New budget authority, −$131,418,000,000.(B)Outlays, −$122,924,000,000.Fiscal year 2024:(A)New budget authority, −$168,306,000,000.(B)Outlays, −$160,427,000,000.Fiscal year 2025:(A)New budget authority, −$204,728,000,000.(B)Outlays, −$186,150,000,000.(20)Undistributed Offsetting Receipts (950):Fiscal year 2016:(A)New budget authority, −$82,548,000,000.(B)Outlays, −$82,548,000,000.Fiscal year 2017:(A)New budget authority, −$96,446,000,000.(B)Outlays, −$96,446,000,000.Fiscal year 2018:(A)New budget authority, −$103,441,000,000.(B)Outlays, −$103,441,000,000.Fiscal year 2019:(A)New budget authority, −$101,796,000,000.(B)Outlays, −$101,796,000,000.Fiscal year 2020:(A)New budget authority, −$101,191,000,000.(B)Outlays, −$101,191,000,000.Fiscal year 2021:(A)New budget authority, −$105,094,000,000.(B)Outlays, −$105,094,000,000.Fiscal year 2022:(A)New budget authority, −$112,536,000,000.(B)Outlays, −$112,536,000,000.Fiscal year 2023:(A)New budget authority, −$120,466,000,000.(B)Outlays, −$120,466,000,000.Fiscal year 2024:(A)New budget authority, −$130,467,000,000.(B)Outlays, −$130,467,000,000.Fiscal year 2025:(A)New budget authority, −$143,591,000,000.(B)Outlays, −$143,591,000,000.(21)Overseas Contingency Operations (970):Fiscal year 2016:(A)New budget authority, $96,287,000,000.(B)Outlays, $48,798,000,000.Fiscal year 2017:(A)New budget authority, $64,598,000,000.(B)Outlays, $65,684,000,000.Fiscal year 2018:(A)New budget authority, $62,593,000,000.(B)Outlays, $63,758,000,000.Fiscal year 2019:(A)New budget authority, $57,586,000,000.(B)Outlays, $60,653,000,000.Fiscal year 2020:(A)New budget authority, $49,578,000,000.(B)Outlays, $54,095,000,000.Fiscal year 2021:(A)New budget authority, $47,569,000,000.(B)Outlays, $50,191,000,000.Fiscal year 2022:(A)New budget authority, $0.(B)Outlays, $19,493,000,000.Fiscal year 2023:(A)New budget authority, $0.(B)Outlays, $7,554,000,000.Fiscal year 2024:(A)New budget authority, $0.(B)Outlays, $2,683,000,000.Fiscal year 2025:(A)New budget authority, $0.(B)Outlays, $892,000,000.BLevels and amounts in the Senate1201.Social Security in the Senate(a)Social Security RevenuesFor purposes of Senate enforcement under sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of revenues of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund are as follows:Fiscal year 2016: $793,987,000,000.Fiscal year 2017: $826,098,000,000.Fiscal year 2018: $858,899,000,000.Fiscal year 2019: $892,421,000,000.Fiscal year 2020: $927,413,000,000.Fiscal year 2021: $963,896,000,000.Fiscal year 2022: $1,002,225,000,000.Fiscal year 2023: $1,041,673,000,000.Fiscal year 2024: $1,082,208,000,000.Fiscal year 2025: $1,124,298,000,000.(b)Social Security OutlaysFor purposes of Senate enforcement under sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund are as follows:Fiscal year 2016: $777,085,000,000.Fiscal year 2017: $822,772,000,000.Fiscal year 2018: $878,895,000,000.Fiscal year 2019: $937,383,000,000.Fiscal year 2020: $1,002,161,000,000.Fiscal year 2021: $1,070,556,000,000.Fiscal year 2022: $1,143,375,000,000.Fiscal year 2023: $1,221,800,000,000.Fiscal year 2024: $1,305,195,000,000.Fiscal year 2025: $1,393,212,000,000.(c)Social Security Administrative ExpensesIn the Senate, the amounts of new budget authority and budget outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for administrative expenses are as follows:Fiscal year 2016:(A)New budget authority, $5,146,000,000.(B)Outlays, $5,205,000,000.Fiscal year 2017:(A)New budget authority, $5,296,000,000.(B)Outlays, $5,296,000,000.Fiscal year 2018:(A)New budget authority, $5,469,000,000.(B)Outlays, $5,440,000,000.Fiscal year 2019:(A)New budget authority, $5,645,000,000.(B)Outlays, $5,614,000,000.Fiscal year 2020:(A)New budget authority, $5,827,000,000.(B)Outlays, $5,795,000,000.Fiscal year 2021:(A)New budget authority, $6,012,000,000.(B)Outlays, $5,980,000,000.Fiscal year 2022:(A)New budget authority, $6,205,000,000.(B)Outlays, $6,172,000,000.Fiscal year 2023:(A)New budget authority, $6,399,000,000.(B)Outlays, $6,365,000,000.Fiscal year 2024:(A)New budget authority, $6,600,000,000.(B)Outlays, $6,565,000,000.Fiscal year 2025:(A)New budget authority, $6,805,000,000.(B)Outlays, $6,769,000,000.1202.Postal Service discretionary administrative expenses in the SenateIn the Senate, the amounts of new budget authority and budget outlays of the Postal Service for discretionary administrative expenses are as follows:Fiscal year 2016:(A)New budget authority, $266,000,000.(B)Outlays, $265,000,000.Fiscal year 2017:(A)New budget authority, $277,000,000.(B)Outlays, $277,000,000.Fiscal year 2018:(A)New budget authority, $288,000,000.(B)Outlays, $288,000,000.Fiscal year 2019:(A)New budget authority, $299,000,000.(B)Outlays, $298,000,000.Fiscal year 2020:(A)New budget authority, $310,000,000.(B)Outlays, $310,000,000.Fiscal year 2021:(A)New budget authority, $321,000,000.(B)Outlays, $320,000,000.Fiscal year 2022:(A)New budget authority, $334,000,000.(B)Outlays, $333,000,000.Fiscal year 2023:(A)New budget authority, $346,000,000.(B)Outlays, $345,000,000.Fiscal year 2024:(A)New budget authority, $358,000,000.(B)Outlays, $357,000,000.Fiscal year 2025:(A)New budget authority, $371,000,000.(B)Outlays, $370,000,000.IIReconciliation2001.Reconciliation in the Senate(a)In general(1)Committee on financeThe Committee on Finance of the Senate shall report changes in laws within its jurisdiction to reduce the deficit by not less than $1,000,000,000 for the period of fiscal years 2016 through 2025.(2)Committee on health, education, labor, and pensionsThe Committee on Health, Education, Labor, and Pensions of the Senate shall report changes in laws within its jurisdiction to reduce the deficit by not less than $1,000,000,000 for the period of fiscal years 2016 through 2025.(3)SubmissionsIn the Senate, not later than July 24, 2015, the Senate Committees named in paragraphs (1) and (2) shall submit their recommendations to the Committee on the Budget of the Senate. Upon receiving all such recommendations, the Committee on the Budget of the Senate shall report to the Senate a reconciliation bill carrying out all such recommendations without any substantive revision.(b)Limit on Senate consideration of reconciliation(1)Point of orderIt shall not be in order in the Senate to consider a bill or joint resolution reported pursuant to subsection (a), or an amendment to, conference report on, or amendment between the Houses in relation to such a bill or joint resolution, which would increase the public debt limit under section 3101 of title 31, United States Code, during the period of fiscal years 2016 through 2025.(2)WaiverThis subsection may be waived or suspended in the Senate only by the affirmative vote of two-thirds of the Members, duly chosen and sworn.(3)AppealsAn affirmative vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on the point of order raised under this subsection.2002.Reconciliation in the House of Representatives(a)In general(1)Committee on Education and the WorkforceThe Committee on Education and the Workforce of the House of Representatives shall submit changes in laws within its jurisdiction to reduce the deficit by not less than $1,000,000,000 for the period of fiscal years 2016 through 2025.(2)Committee on Energy and CommerceThe Committee on Energy and Commerce of the House of Representatives shall submit changes in laws within its jurisdiction to reduce the deficit by not less than $1,000,000,000 for the period of fiscal years 2016 through 2025.(3)Committee on Ways and MeansThe Committee on Ways and Means of the House of Representatives shall submit changes in laws within its jurisdiction to reduce the deficit by not less than $1,000,000,000 for the period of fiscal years 2016 through 2025.(4)Submission providing for deficit reductionIn the House of Representatives, not later than July 24, 2015, the committees named in paragraphs (1), (2), and (3) shall submit their recommendations to the Committee on the Budget of the House of Representatives to carry out this section.(b)Reconciliation procedures(1)Estimating assumptions(A)AssumptionsIn the House of Representatives, for purposes of titles III and IV of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq. and 651 et seq.), the Chairman of the Committee on the Budget of the House of Representatives shall use the baseline underlying the Congressional Budget Office’s March 2015 update to the Budget and Economic Outlook: 2015 to 2025 (January 2015) when making estimates of any bill or joint resolution, or any amendment thereto, amendment between the Houses in relation thereto, or conference report thereon. If adjustments to the baseline are made subsequent to the adoption of this concurrent resolution, then such Chairman shall determine whether to use any of these adjustments when making such estimates.(B)IntentThe authority set forth in subparagraph (A) should only be exercised if the estimates used to determine the compliance of such measures with the budgetary requirements included in this concurrent resolution are inaccurate because adjustments made to the baseline are inconsistent with the assumptions underlying the budgetary levels set forth in this concurrent resolution. Such inaccurate adjustments made after the adoption of this concurrent resolution may include selected adjustments for rulemaking, judicial actions, adjudication, and interpretative rules that have major budgetary effects and are inconsistent with the assumptions underlying the budgetary levels set forth in this concurrent resolution.(C)Congressional Budget Office estimatesUpon the request of the Chairman of the Committee on the Budget of the House of Representatives, the Congressional Budget Office shall prepare for any measure an estimate based on the baseline determination made by such Chairman pursuant to subparagraph (A).(2)Repeal of the president’s health care law through reconciliationIn the House of Representatives, in preparing their submissions under subsection (a) to the Committee on the Budget of the House of Representatives, the committees named in subsection (a) shall—(A)note the policies discussed in title VI that repeal the Affordable Care Act and the health care related provisions of the Health Care and Education Reconciliation Act of 2010; and(B)determine the most effective methods by which the health care laws referred to in subparagraph (A) shall be repealed in their entirety.(3)Revision of budgetary levels(A)In generalUpon the submission of a reconciliation recommendation to the House of Representatives or the Committee on the Budget of the House of Representatives or the submission of a conference report to the House of Representatives pursuant to this section, in which a committee is deemed to have complied with its directive by virtue of section 310(c) of the Congressional Budget Act of 1974 (2 U.S.C. 641(c)), the Chairman of the Committee on the Budget of the House of Representatives may file with the House of Representatives appropriately revised allocations, aggregates, and functional levels.(B)RevisionAllocations and aggregates revised pursuant to this paragraph shall be considered to be allocations and aggregates established by this concurrent resolution on the budget pursuant to section 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632).IIIBudget enforcementABudget enforcement in both Houses3101.Point of order against increasing long-term deficits or direct spending(a)Congressional budget office analysis of proposalsThe Director of the Congressional Budget Office shall, to the extent practicable, prepare an estimate of whether a measure would cause, relative to current law, a net increase in on-budget deficits in the Senate, and a net increase in direct spending in the House, in excess of $5,000,000,000 in any of the 4 consecutive 10-fiscal year periods beginning with the first fiscal year that is 10 fiscal years after the budget year provided for in the most recently adopted concurrent resolution on the budget—(1)in the Senate, for each bill and joint resolution reported by a committee, other than the Committee on Appropriations, and amendments thereto, amendments between the Houses in relation thereto, conference reports thereon, and motions thereon; and(2)in the House of Representatives, for each bill and joint resolution reported by a committee, other than the Committee on Appropriations, and amendments thereto and conference reports thereon.(b)Point of orderIt shall not be in order—(1)in the Senate to consider any bill, joint resolution, amendment, amendment between the Houses, conference report, or motion that would cause a net increase in on-budget deficits in excess of $5,000,000,000 in any of the 4 consecutive 10-fiscal year periods described in subsection (a); and(2)in the House of Representatives to consider any bill or joint resolution, or amendment thereto or conference report thereon, that would cause a net increase in direct spending in excess of $5,000,000,000 in any of the 4 consecutive 10-fiscal year periods described in subsection (a).(c)Supermajority waiver and appeal in the Senate(1)WaiverIn the Senate, subsection (b) may be waived or suspended only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.(2)AppealIn the Senate, an affirmative vote of three-fifths of the Members, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (b).(d)LimitationThe provisions of this section shall not apply to—(1)in the Senate, any bills, joint resolutions, amendments, amendments between the Houses, conference reports, or motions for which the Chairman of the Committee on the Budget of the Senate has made adjustments to the allocations, levels, or limits contained in this concurrent resolution pursuant to section 4303(1); and(2)in the House of Representatives, any bills or joint resolutions, or amendments thereto or conference reports thereon, for which the Chairman of the Committee on the Budget of House of Representatives has made adjustments to the allocations, levels, or limits contained in this concurrent resolution pursuant to section 4501, 4502, or 4503.(e)Determinations of budget levelsFor purposes of this section—(1)the levels of net increases in deficits shall be determined on the basis of estimates provided by the Committee on the Budget of the Senate; and(2)the levels of net increases in direct spending shall be determined on the basis of estimates provided by the Committee on the Budget of the House of Representatives.(f)Repeal in the SenateIn the Senate, section 311 of S. Con. Res. 70 (110th Congress), the concurrent resolution on the budget for fiscal year 2009, shall no longer apply.(g)Sunset in the House of RepresentativesIn the House of Representatives, this section shall remain in effect through September 30, 2017.3102.Allocation for Overseas Contingency Operations/Global War on Terrorism(a)Separate Overseas Contingency Operations/Global War on Terrorism allocationIn the Senate and the House of Representatives, there shall be a separate allocation of new budget authority and outlays provided to the Committee on Appropriations for the purposes of Overseas Contingency Operations/Global War on Terrorism, which shall be deemed an allocation under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)). Section 302(a)(3) of such Act shall not apply to such separate allocation.(b)302 allocationsThe separate allocation referred to in subsection (a) shall be the exclusive allocation for Overseas Contingency Operations/Global War on Terrorism under section 302(b) of the Congressional Budget Act of 1974 (2 U.S.C. 633(b)). The Committee on Appropriations of the applicable House of Congress may provide suballocations of such separate allocation under such section 302(b).(c)Application(1)In generalFor purposes of enforcing the separate allocation referred to in subsection (a) under section 302(f) of the Congressional Budget Act of 1974 (2 U.S.C. 633(f)), the first fiscal year and the total of fiscal years shall be deemed to refer to fiscal year 2016. Section 302(c) of such Act (2 U.S.C. 633(c)) shall not apply to such separate allocation.(2)Additional Senate enforcementIn the Senate, section 302(f)(2)(A) of the Congressional Budget Act of 1974 (2 U.S.C. 633(f)(2)(A)) shall apply with respect to the separate allocation to the Committee on Appropriations referred to in subsection (a).(d)DesignationsNew budget authority or outlays shall only be counted toward the allocation referred to in subsection (a) if they are designated pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(B)(A)(ii)).(e)AdjustmentsFor purposes of subsection (a) for fiscal year 2016, no adjustment shall be made under section 314(a) of the Congressional Budget Act of 1974 if any adjustment would be made under section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(B)(A)(ii)).(f)Adjustments To fund
 Overseas Contingency Operations/Global War on TerrorismThe Chairman of the Committee on the Budget of the applicable House of Congress may adjust the allocations, aggregates, and other appropriate budgetary levels related to Overseas Contingency Operations/Global War on Terrorism or the allocation under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the Committee on Appropriations set forth in the joint statement of managers accompanying this concurrent resolution to account for new information.3103.Point of order against certain changes in mandatory programs(a)DefinitionIn this section, the term CHIMP means a provision that—(1)would have been estimated as affecting direct spending or receipts under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902) (as in effect prior to September 30, 2002) if the provision was included in legislation other than appropriation Acts; and(2)results in a net decrease in budget authority in the budget year, but does not result in a net decrease in outlays over the period of the total of the current year, the budget year, and all fiscal years covered under the most recently adopted concurrent resolution on the budget.(b)Points of order(1)In the SenateIt shall not be in order in the Senate to consider a bill or joint resolution making appropriations for a full fiscal year, or an amendment thereto, amendment between the Houses in relation thereto, conference report thereon, or motion thereon, that includes a CHIMP that, if enacted, would cause the absolute value of the total budget authority of all such CHIMPs enacted in relation to a full fiscal year to be more than the amount specified in paragraph (3).(2)In the House of Representatives(A)In generalA provision in a bill or joint resolution making appropriations for a full fiscal year that proposes a CHIMP that, if enacted, would cause the absolute value of the total budget authority of all such CHIMPs enacted in relation to a full fiscal year to be more than the amount specified in paragraph (3), shall not be in order in the House of Representatives.(B)Amendments and conference reportsIt shall not be in order in the House of Representatives to consider an amendment to, or a conference report on, a bill or joint resolution making appropriations for a full fiscal year if such amendment thereto or conference report thereon proposes a CHIMP that, if enacted, would cause the absolute value of the total budget authority of all such CHIMPs enacted in relation to a full fiscal year to be more than the amount specified in paragraph (3).(3)AmountThe amount specified in this paragraph is—(A)for fiscal year 2016, $19,100,000,000;(B)for fiscal year 2017, $19,100,000,000;(C)for fiscal year 2018, $17,000,000,000; and(D)for fiscal year 2019, $15,000,000,000.(c)DeterminationFor purposes of this section, budgetary levels shall be determined on the basis of estimates provided by the Chairman of the Committee on the Budget of the applicable House of Congress.(d)Supermajority waiver and appeal in the SenateIn the Senate, subsection (b) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (b).(e)RepealIn the Senate, section 314 of S. Con. Res. 70 (110th Congress), the concurrent resolution on the budget for fiscal year 2009, shall no longer apply.3104.Point of order against provisions that constitute changes in mandatory programs affecting the Crime
 Victims Fund(a)DefinitionIn this section—(1)the term CHIMP  has the meaning given such term in section 3103(a); and(2)the term Crime Victims Fund means the Crime Victims Fund established under section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601).(b)Point of order in the Senate(1)In generalWhen the Senate is considering a bill or joint resolution making full-year appropriations for fiscal year 2016, or an amendment thereto, amendment between the Houses in relation thereto, conference report thereon, or motion thereon, if a point of order is made by a Senator against a provision containing a CHIMP affecting the Crime Victims Fund that, if enacted, would cause the absolute value of the total budget authority of all CHIMPs affecting the Crime Victims Fund in relation to fiscal year 2016 to be more than $10,800,000,000, and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.(2)Form of the point of orderA point of order under paragraph (1) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).(3)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to paragraph (1), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.(4)Supermajority waiver and appealIn the Senate, this subsection may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chose and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subsection.(5)DeterminationFor purposes of this subsection, budgetary levels shall be determined on the basis of estimates provided by the Chairman of the Committee on the Budget of the Senate.(c)Points of order in the House(1)In generalA provision in a bill or joint resolution making full-year appropriations for fiscal year 2016 that proposes a CHIMP affecting the Crime Victims Fund that, if enacted, would cause the absolute value of the total budget authority of all CHIMPs affecting the Crime Victims Fund in relation to fiscal year 2016 to be more than $10,800,000,000, shall not be in order in the House of Representatives.(2)Amendments and conference reportsIt shall not be in order in the House of Representatives to consider an amendment to, or a conference report on, a bill or joint resolution making full-year appropriations for fiscal year 2016 if such amendment thereto or conference report thereon proposes a CHIMP affecting the Crime Victims Fund that, if enacted, would cause the absolute value of the total budget authority of all CHIMPs affecting the Crime Victims Fund in relation to fiscal year 2016 to be more than $10,800,000,000.(3)DeterminationFor purposes of this subsection, budgetary levels shall be determined on the basis of estimates provided by the Chairman of the Committee on the Budget of the House of Representatives.(d)Review of procedures regarding CHIMPsThe Committee on the Budget and the Committee on Appropriations of the Senate and the Committee on the Budget and the Committee on Appropriations of the House of Representatives shall review existing budget enforcement procedures regarding CHIMPs included in appropriations legislation. These committees of jurisdiction should consult with other relevant committees of jurisdiction and other interested parties to review such procedures, including for Crime Victims Fund spending, and include any agreed upon recommendations in subsequent concurrent resolutions on the budget.3105.Fair-value credit estimates(a)Fair-value estimatesUpon the request of the Chairman of the Committee on the Budget of the Senate or the Chairman of the Committee on the Budget of the House of Representatives, any estimate prepared by the Congressional Budget Office under title V of the Congressional Budget Act of 1974 (2 U.S.C. 661 et seq.) of the cost of a measure shall include, when practicable, an additional estimate of the cost, measured on a fair-value basis—(1)in the Senate, for any bill, joint resolution, amendment, amendment between the Houses, conference report, or motion; and(2)in the House of Representatives, for any bill or joint resolution, or amendment thereto or conference report thereon.(b)Estimates for housing and student loan programsAny estimate prepared by the Congressional Budget Office under title V of the Congressional Budget Act of 1974 (2 U.S.C. 661 et seq.) of the cost of a provision in a measure relating to a housing, residential mortgage, or student loan program shall include an additional estimate of the cost, measured on a fair-value basis—(1)in the Senate, for any bill, joint resolution, amendment, amendment between the Houses, conference report, or motion; and(2)in the House of Representatives, for any bill or joint resolution, or amendment thereto or conference report thereon.(c)Enforcement in the House of RepresentativesIf the Director of the Congressional Budget Office provides an estimate pursuant to subsection (a) or (b), the Chairman of the Committee on the Budget of the House of Representatives may use such estimate to determine compliance with the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) and other budgetary enforcement controls.3106.Scoring rule for currency modernizationIn the Senate and the House of Representatives, for purposes of determining points of order under the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) or any concurrent resolution on the budget, any provision contained in a measure relating to a transition from the $1 note to a $1 coin shall—(1)in the Senate, for each bill, joint resolution, amendment, amendment between the Houses, conference report, or motion—(A)record the changes in budget authority, outlays, and revenues of the provision in the first year in which the provision takes effect;(B)determine the changes in budget authority, outlays, and revenues of the provision based on a net present value estimate of the changes in budget authority, outlays, and revenues of the provision over a 30-year period; and(C)incorporate the changes in budget authority, outlays, and revenues of the provision due to behavioral changes; and(2)in the House of Representatives, for each bill or joint resolution, or amendment thereto or conference report thereon—(A)record the changes in budget authority, outlays, and revenues of the provision in the first year in which the provision takes effect;(B)determine the changes in budget authority, outlays, and revenues of the provision based on a net present value estimate of the changes in budget authority, outlays, and revenues of the provision over a 30-year period; and(C)incorporate the changes in budget authority, outlays, and revenues of the provision due to behavioral changes.3107.Long-term scoring of changes in spending limits and extension of highway programs(a)Scoring of legislation increasing the discretionary spending limitsAny estimate provided by the Congressional Budget Office shall provide, in addition to such estimate, an estimate of the changes in budget authority, outlays, and revenues under the legislation over the period of fiscal year 2016 through fiscal year 2045—(1)in the Senate, for any bill, joint resolution, amendment, amendment between the Houses, conference report, or motion that increases the discretionary spending limits under section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)); and(2)in the House of Representatives, for any bill or joint resolution, or amendment thereto or conference report thereon, that increases the discretionary spending limits under section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)).(b)Scoring of legislation relating to the Highway Trust FundAny estimate provided by the Congressional Budget Office shall provide, in addition to such estimate, an estimate of the changes in budget authority, outlays, and revenues under the legislation over the period of fiscal year 2016 through fiscal year 2045—(1)in the Senate, for any bill, joint resolution, amendment, amendment between the Houses, conference report, or motion that transfers amounts from the general fund of the Treasury to the Highway Trust Fund; and(2)in the House of Representatives, for any bill or joint resolution, or amendment thereto or conference report thereon, that transfers amounts from the general fund of the Treasury to the Highway Trust Fund.3108.Requiring clearer reporting of projected Federal spending and deficitsWhen the Congressional Budget Office releases its annual update to the Budget and Economic Outlook, the Congressional Budget Office shall provide a projection of Federal revenues, outlays, and deficits for the 30-year period beginning with the budget year, expressed in terms of dollars and as a percent of gross domestic product, as part of its annual update required under the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.).3109.Congressional Budget Office estimates of measures with significant outlay effectsThe Congressional Budget Office shall prepare, to the extent practicable, an estimate of the outlay changes during the second and third decade of enactment for any spending legislative provision—(1)which proposes a change or changes to law that the Congressional Budget Office determines has an outlay impact in excess of 0.25 percent of the gross domestic product of the United States during the first decade or in the tenth year; or(2)with respect to which the Chairman of the Committee on the Budget of the Senate or the Chairman of the Committee on the Budget of the House of Representatives has requested such an estimate.3110.Prohibiting the use of guarantee fees as an offsetIn the Senate and the House of Representatives, for purposes of determining points of order under the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) or any concurrent resolution on the budget, any provision that increases, or extends the increase of, any guarantee fees of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation shall not be counted in estimating the level of budget authority, outlays, or revenues—(1)in the Senate, for any bill, joint resolution, amendment, amendment between the Houses, conference report, or motion; and(2)in the House of Representatives, for any bill or joint resolution, or amendment thereto or conference report thereon.3111.Information for Congress and the public about projected Federal outlays, revenues,
 and deficitsAs part of the annual update to the Budget and Economic Outlook required under section 202(e) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)), and at any other time the Congressional Budget Office releases projections of Federal deficits over any term of years, the Congressional Budget Office shall publish with its projection a 1-page statement—(1)summarizing and categorizing total outlays, receipts, surpluses, and deficits of the Federal Government on a unified basis for that same prospective time period; and(2)categorizing and subtotaling separately—(A)outlays for mandatory programs and for discretionary programs;(B)outlays, payroll tax revenue, and offsetting receipts for Social Security and for Medicare;(C)the surplus or deficit of revenues over outlays for Social Security and for Medicare; and(D)revenues.3112.Honest accounting: cost estimates for major legislation to incorporate macroeconomic effects(a)CBO and JCT estimatesDuring the 114th Congress, any estimate provided by the Congressional Budget Office under section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) or by the Joint Committee on Taxation to the Congressional Budget Office under section 201(f) of such Act (2 U.S.C. 601(f)) for major legislation considered in the House of Representatives or the Senate shall, to the greatest extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such major legislation.(b)ContentsAny estimate referred to in subsection (a) shall, to the extent practicable, include—(1)a qualitative assessment of the budgetary effects (including macroeconomic variables described in subsection (a)) of the major legislation in the 20-fiscal year period beginning after the last fiscal year of the most recently agreed to concurrent resolution on the budget that sets forth budgetary levels required under section 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632); and(2)an identification of the critical assumptions and the source of data underlying that estimate.(c)DefinitionsIn this section:(1)Major legislationThe term major legislation means—(A)in the Senate, a bill, joint resolution, conference report, amendment, amendment between the Houses, or treaty—(i)for which an estimate is required to be prepared pursuant to section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) and that causes a gross budgetary effect (before incorporating macroeconomic effects and not including timing shifts) in a fiscal year in the period of years of the most recently agreed to concurrent resolution on the budget equal to or greater than—(I)0.25 percent of the current projected gross domestic product of the United States for that fiscal year; or(II)for a treaty, equal to or greater than $15,000,000,000 for that fiscal year; or(ii)designated as such by—(I)the Chairman of the Committee on the Budget of the Senate for all direct spending and revenue legislation; or(II)the Senator who is Chairman or Vice Chairman of the Joint Committee on Taxation for revenue legislation; and(B)in the House of Representatives, a bill or joint resolution, or amendment thereto or conference report thereon—(i)for which an estimate is required to be prepared pursuant to section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) and that causes a gross budgetary effect (before incorporating macroeconomic effects and not including timing shifts) in a fiscal year in the period of years of the most recently agreed to concurrent resolution on the budget equal to or greater than 0.25 percent of the current projected gross domestic product of the United States for that fiscal year; or(ii)designated as such by—(I)the Chairman of the Committee on the Budget of the House of Representatives for all direct spending and revenue legislation; or(II)the Member who is Chairman or Vice Chairman of the Joint Committee on Taxation for revenue legislation.(2)Budgetary effectsThe term budgetary effects means changes in revenues, direct spending outlays, and deficits.(3)Timing shiftsThe term timing shifts means—(A)provisions that cause a delay of the date on which outlays flowing from direct spending would otherwise occur from one fiscal year to the next fiscal year; or(B)provisions that cause an acceleration of the date on which revenues would otherwise occur from one fiscal year to the prior fiscal year.BBudget enforcement in the Senate3201.Extension of enforcement of budgetary points of order in the Senate(a)Extension of Congressional Budget Act of 1974 points of order(1)In generalNotwithstanding any provision of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.), subsections (c)(2) and (d)(3) of section 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 note) shall remain in effect for purposes of Senate enforcement through September 30, 2025.(2)RepealIn the Senate, section 205 of S. Con. Res. 21 (110th Congress), the concurrent resolution on the budget for fiscal year 2008, shall no longer apply.(b)Other points of order(1)Pay-As-You-GoSection 201(d) of S. Con. Res. 21 (110th Congress), the concurrent resolution on the budget for fiscal year 2008, is repealed.(2)Short-term deficitsSection 404(e) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, is repealed.3202.Point of order against advance appropriations in the Senate(a)In general(1)Point of orderExcept as provided in subsection (b), it shall not be in order in the Senate to consider any bill, joint resolution, motion, amendment, amendment between the Houses, or conference report that would provide an advance appropriation for a discretionary account.(2)DefinitionIn this section, the term advance appropriation means any new budget authority provided in a bill or joint resolution making appropriations for fiscal year 2016 that first becomes available for any fiscal year after 2016, or any new budget authority provided in a bill or joint resolution making general appropriations or continuing appropriations for fiscal year 2017, that first becomes available for any fiscal year after 2017.(b)ExceptionsAdvance appropriations may be provided—(1)for fiscal years 2017 and 2018 for programs, projects, activities, or accounts identified in the joint explanatory statement of managers accompanying this concurrent resolution under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority in each fiscal year;(2)for the Corporation for Public Broadcasting; and(3)for the Department of Veterans Affairs for the Medical Services, Medical Support and Compliance, and Medical Facilities accounts of the Veterans Health Administration.(c)Supermajority waiver and appeal(1)WaiverIn the Senate, subsection (a) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.(2)AppealAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (a).(d)Form of point of orderA point of order under subsection (a) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).(e)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to this section, and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.3203.Supermajority enforcement of unfunded mandates in the SenateParagraphs (1) and (2) of section 425(a) of the Congressional Budget Act of 1974 (2 U.S.C. 658d(a)) shall be subject to the waiver and appeal requirements of subsections (c)(2) and (d)(3), respectively, of section 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 note).3204.Repeal of Senate point of order against certain reconciliation legislationSection 202 of S. Con. Res. 21 (110th Congress), the concurrent resolution on the budget for fiscal year 2008, shall no longer apply in the Senate.3205.Prohibition on agreeing to legislation without a score in the Senate(a)In generalIn the Senate, it shall not be in order to vote on passage of matter that requires an estimate under section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653), unless such estimate was made publicly available on the website of the Congressional Budget Office not later than 28 hours before the time the vote commences.(b)Supermajority waiver and appeal(1)WaiverIn the Senate, subsection (a) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.(2)AppealAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (a).3206.Protecting the savings in reported reconciliation bills in the SenateIn the Senate, section 310(d)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 641(d)(1)) shall apply and may be waived in accordance with the procedures applicable to a point of order raised under section 310(d)(2) of such Act.3207.Scoring rule for certain energy contracts in the Senate(a)EstimatesIn the Senate, for purposes of determining points of order established under the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) or any concurrent resolution on the budget, any estimate by the Congressional Budget Office of a provision in a bill, joint resolution, amendment, conference report, or amendment between the Houses that directly or indirectly modifies the use of the authority to enter covered energy savings contracts shall—(1)record in the first year in which the provision would become effective, the changes in budget authority, outlays, and revenues (as estimated in accordance with paragraph (2)) of any modifications to the use of the authority to enter the covered energy savings contracts;(2)in estimating the changes in budget authority, outlays, and revenues of the legislation, calculate the costs and savings arising from covered energy savings contracts, including required payments under the covered energy savings contracts, anticipated savings from reductions in energy use, and other anticipated costs and reductions in spending associated with the covered energy savings contracts, on a net present value basis; and(3)classify the effects of the provision to be changes in spending subject to the availability of appropriations.(b)Rule of constructionNothing in subsection (a) shall be construed to modify the methodology for estimating the changes in budget authority, outlays, and revenues of a provision that—(1)does not relate to covered energy savings contracts in a bill, joint resolution, amendment, conference report, or amendment between the Houses that contains a provision described in subsection (a); or(2)provides appropriations.(c)DefinitionIn this section, the term covered energy savings contract means—(1)an energy savings performance contract authorized under section 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287); and(2)a utility energy service contract, as described in the Office of Management and Budget Memorandum on Federal use of energy savings performance contracting, dated July 25, 1998 (M–98–13), and the Office of Management and Budget Memorandum on the Federal use of energy saving performance contracts and utility energy service contracts, dated September 28, 2012 (M–12–21), or any successor to either memorandum.3208.Adjustment for wildfire suppression funding in the SenateIf a measure becomes law that amends the adjustments to discretionary spending limits established under section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)) for wildfire suppression funding, which may include criteria for making such an adjustment, the Chairman of the Committee on the Budget of the Senate may adjust the allocation called for in section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the appropriate committee or committees of the Senate, and may adjust all other budgetary aggregates, allocations, levels, and limits contained in this concurrent resolution, as necessary, consistent with such measure.CBudget enforcement in the House of Representatives3301.Limitation on measures affecting Social Security solvency in the House of Representatives(a)In generalFor purposes of the enforcement of this concurrent resolution, upon its adoption until the end of fiscal year 2016, it shall not be in order to consider in the House of Representatives a bill or joint resolution, or an amendment thereto or conference report thereon, that reduces the actuarial balance by at least 0.01 percent of the present value of future taxable payroll of the Federal Old-Age and Survivors Insurance Trust Fund established under section 201(a) of the Social Security Act for the 75-year period utilized in the most recent annual report of the Board of Trustees provided pursuant to section 201(c)(2) of the Social Security Act.(b)ExceptionSubsection (a) shall not apply to a measure that would improve the actuarial balance of the combined balance in the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for the 75-year period utilized in the most recent annual report of the Board of Trustees provided pursuant to section 201(c)(2) of the Social Security Act.3302.Limitation on transfers from the general fund of the Treasury to the Highway Trust Fund in the
 House of RepresentativesIn the House of Representatives, for purposes of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.), the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.), and the rules or orders of the House of Representatives, a bill or joint resolution, or an amendment thereto or conference report thereon, that transfers funds from the general fund of the Treasury to the Highway Trust Fund, amounts transferred shall be counted as new budget authority and outlays equal to the amount of the transfer in the fiscal year the transfer occurs.3303.Adjustments for improved control of budgetary resources in the House of Representatives(a)Adjustments of discretionary and direct spending levelsIn the House of Representatives, if a committee (other than the Committee on Appropriations) reports a bill or joint resolution, or any amendment thereto is offered or any conference report thereon is submitted, providing for a decrease in direct spending (budget authority and outlays flowing therefrom) for any fiscal year and also provides for an authorization of appropriations for the same purpose, upon the enactment of such measure, the Chairman of the Committee on the Budget of the House of Representatives may decrease the allocation to such committee and increase the allocation of discretionary spending (budget authority and outlays flowing therefrom) to the Committee on Appropriations for fiscal year 2016 by an amount equal to the new budget authority (and outlays flowing therefrom) provided for in a bill or joint resolution making appropriations for the same purpose.(b)DeterminationsIn the House of Representatives, for the purpose of enforcing this concurrent resolution, the allocations and aggregate levels of new budget authority, outlays, direct spending, new entitlement authority, revenues, deficits, and surpluses for fiscal year 2016 and the period of fiscal years 2016 through fiscal year 2025 shall be determined on the basis of estimates made by the Chairman of the Committee on the Budget of the House of Representatives and such Chairman may adjust applicable levels of this concurrent resolution.3304.Limitation on advance appropriations in the House of Representatives(a)In generalIn the House of Representatives, except as provided for in subsection (b), any bill or joint resolution, or amendment thereto or conference report thereon, making a general appropriation or continuing appropriation may not provide for advance appropriations.(b)ExceptionsAn advance appropriation may be provided for programs, projects, activities, or accounts identified in the report to accompany this concurrent resolution or the joint explanatory statement of managers to accompany this concurrent resolution under the heading—(1)GeneralAccounts Identified for Advance Appropriations.(2)VeteransVeterans Accounts Identified for Advance Appropriations.(c)LimitationsThe aggregate level of advance appropriations shall not exceed—(1)General$28,852,000,000 in new budget authority for all programs identified pursuant to subsection (b)(1).(2)Veterans$63,271,000,000 in new budget authority for programs in the Department of Veterans Affairs identified pursuant to subsection (b)(2).(d)DefinitionThe term advance appropriation means any new discretionary budget authority provided in a bill or joint resolution, or any amendment thereto or conference report thereon, making general appropriations or continuing appropriations, for the fiscal year following fiscal year 2016.3305.Certain energy contracts in the House of RepresentativesThe House of Representatives shall assess the implementation of section 3207 of this concurrent resolution through a collaborative assessment with the Senate and the Congressional Budget Office of the appropriate scorekeeping methodology for evaluating the budgetary effects of energy savings performance contracts authorized under section 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287).DOther provisions3401.Submission of findings for the elimination of waste, fraud, and abuse(a)In generalIn the Senate and the House of Representatives, all committees are directed to review programs within their jurisdiction to identify waste, fraud, abuse, or duplication, and increase the use of performance data to inform committee work.(b)ReviewCommittees are also directed to review the applicable matters for congressional consideration identified in the Office of Inspector General semiannual reports and the Office of Inspector General's list of unimplemented recommendations and on the Government Accountability Office’s High Risk list and the annual report to reduce program duplication.(c)ReportAfter completing the oversight and performance reviews of programs within their jurisdiction under subsections (a) and (b), the committees are directed to include recommendations for improved governmental performance in their annual views and estimates reports submitted by the committees to the Committees on the Budget of the applicable House of Congress under section 301(d) of the Congressional Budget Act of 1974 (2 U.S.C. 632(d)).3402.Budgetary treatment of administrative expenses(a)In GeneralNotwithstanding section 302(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(1)), section 13301 of the Budget Enforcement Act of 1990 (2 U.S.C. 632 note), and section 2009a of title 39, United States Code, the report accompanying this concurrent resolution on the budget or the joint explanatory statement accompanying the conference report on any concurrent resolution on the budget shall include in its allocation under section 302(a) of the Congressional Budget Act of 1974 to the Committee on Appropriations of the applicable House of Congress amounts for the discretionary administrative expenses of the Social Security Administration and the United States Postal Service.(b)Special RuleIn the Senate and the House of Representatives, for purposes of enforcing sections 302(f) of the Congressional Budget Act of 1974 (2 U.S.C. 633(f)), estimates of the level of total new budget authority and total outlays provided by a measure shall include any discretionary amounts described in subsection (a).3403.Application and effect of changes in allocations and aggregates(a)ApplicationAny adjustments of allocations and aggregates made pursuant to this concurrent resolution shall—(1)apply while that measure is under consideration;(2)take effect upon the enactment of that measure; and(3)be published in the Congressional Record as soon as practicable.(b)Effect of Changed Allocations and AggregatesRevised allocations and aggregates resulting from these adjustments shall be considered for the purposes of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) as allocations and aggregates contained in this concurrent resolution.(c)Budget Committee DeterminationsFor purposes of this concurrent resolution the levels of new budget authority, outlays, direct spending, new entitlement authority, revenues, deficits, and surpluses for a fiscal year or period of fiscal years shall be determined on the basis of estimates made by the Committee on the Budget of the applicable House of Congress.(d)Aggregates, allocations and applicationIn the House of Representatives, for purposes of this concurrent resolution and budget enforcement, the consideration of any bill or joint resolution, or amendment thereto or conference report thereon, for which the Chairman of the Committee on the Budget of the House of Representatives makes adjustments or revisions in the allocations, aggregates, and other budgetary levels of this concurrent resolution shall not be subject to the points of order set forth in clause 10 of rule XXI of the Rules of the House of Representatives or section 3101 of this concurrent resolution.3404.Adjustments to reflect changes in concepts and definitionsUpon the enactment of a bill or joint resolution providing for a change in concepts or definitions, the Chairman of the Committee on the Budget of the applicable House of Congress may make adjustments to the levels and allocations in this concurrent resolution in accordance with section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)).3405.Exercise of rulemaking powersCongress adopts the provisions of this title—(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such they shall be considered as part of the rules of each House or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent with such other rules; and(2)with full recognition of the constitutional right of either the Senate or the House of Representatives to change those rules (insofar as they relate to that House) at any time, in the same manner, and to the same extent as is the case of any other rule of the Senate or House of Representatives.IVReserve fundsAReserve Funds in both Houses4101.Deficit-neutral reserve fund to reduce poverty and increase opportunity and upward mobility for
 struggling AmericansThe Chairman of the Committee on the Budget of the Senate and the Chairman of the Committee on the Budget of the House of Representatives may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution—(1)in the Senate, for one or more bills, joint resolutions, amendments, amendments between the Houses, conference reports, or motions relating to programs or policies designed to reduce poverty and increase opportunity and upward mobility for struggling Americans on the road to personal and financial independence by the amounts provided in such legislation for those purposes, provided that such legislation would neither adversely impact job creation nor increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025; and(2)in the House of Representatives, for one or more bills, joint resolutions, amendments, or conference reports relating to programs or policies designed to reduce poverty and increase opportunity and upward mobility for struggling Americans on the road to personal and financial independence by the amounts provided in such legislation for those purposes, provided that such legislation would neither adversely impact job creation nor increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.BReserve Funds in the Senate4301.Spending-neutral reserve fund to increase the pace of economic growth and private sector job
 creation in the United StatesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)growing the economy;(2)lowering the after-tax costs of investment, savings, and work;(3)reducing the costs to business and individuals from the Internal Revenue Code of 1986;(4)reducing the costs borne by economic activity in the United States stemming from Federal regulations, including the costs incurred by individuals in complying with Federal law when starting a business;(5)reducing the costs of frivolous lawsuits;(6)creating a more competitive financial sector to support economic growth and job creation while enhancing the credit worthiness of lending institutions; or(7)improving the ability of policy makers to estimate the economic effects of policy change through the enhanced use of economic models and data in scoring legislation;without raising new revenue, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either
			 the period of the total of fiscal years 2016 through 2020 or the period of
 the total of fiscal years 2016 through 2025.4302.Deficit-neutral reserve fund to strengthen America's prioritiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to enhanced funding for national security or domestic discretionary programs by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2016 through 2025.4303.Deficit-neutral reserve fund to protect flexible and affordable health care choices for allThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger that are deficit-neutral over 11 years, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)full repeal of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119) and the health care related provisions of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152; 124 Stat. 1029); or(2)replacing the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119) or the health care related provisions of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152; 124 Stat. 1029);by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over the period of the total of fiscal
 years 2016 through 2025.4304.Deficit-neutral reserve fund for improving access to the State Children's Health Insurance ProgramThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving access to affordable health care for low-income children, including the State Children’s Health Insurance Program, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4305.Deficit-neutral reserve fund for other health reformsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)the requirement to individually purchase, or jointly provide, health insurance;(2)extending expiring health care provisions;(3)the September 11th terrorism attacks at the World Trade Center, the Pentagon, and the Shanksville Crash site, which may include legislation that extends medical monitoring and treatment services and compensation for first responders, survivors, and their families;(4)improvements in medical research, innovation and safety; or(5)strengthening program integrity initiatives to reduce fraud, waste, and abuse in Federal health care programs;by the amounts provided in such legislation for that purpose, provided that such legislation would
			 not increase the deficit over either the period of the total of fiscal
			 years 2016 through 2020 or the period of the total of fiscal years 2016
 through 2025.4306.Deficit-neutral reserve fund for child welfareThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)child nutrition programs;(2)replacing ineffective policies and programs with evidence-based alternative that improve the welfare of vulnerable children; or(3)policies that protect children from sexual predators in our schools or communities;by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4307.Deficit-neutral reserve fund for veterans and servicemembersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the improvement of the delivery of benefits and services to veterans and servicemembers by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4308.Deficit-neutral reserve fund for tax reform and administrationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)reforming the Internal Revenue Code of 1986;(2)amending the Internal Revenue Code of 1986 to extend certain expiring tax relief provisions;(3)innovation and high quality manufacturing jobs, including the repeal of the 2.3 percent excise tax on medical device manufacturers; or(4)operations and administration of the Department of the Treasury;by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4309.Deficit-neutral reserve fund to invest in the infrastructure in AmericaThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Federal investment in the infrastructure of the United States, including programs that expedite the deployment of broadband to rural areas by the amounts provided in such legislation for that purpose, provided that such legislation shall not include transfers from other trust funds but may include transfers from the general fund of the Treasury that are offset, provided further that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4310.Deficit-neutral reserve fund for air transportationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Federal spending on civil air traffic control services, which may include air traffic management at airport towers across the United States or at facilities of the Federal Aviation Administration, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4311.Deficit-neutral reserve fund to promote jobs in the United States through international tradeThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)suspending or reducing tariffs on miscellaneous imports;(2)reauthorization of trade related Federal agencies;(3)implementing international trade agreements;(4)reauthorizing or extending trade adjustment assistance programs;(5)reauthorizing preference programs; or(6)enhancing the protection of United States intellectual property rights at the border and abroad;by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4312.Deficit-neutral reserve fund to increase employment opportunities for disabled workersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the administration of disability benefits and the improved employment of disabled workers by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4313.Deficit-neutral reserve fund for Higher Education Act reformThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports that amend the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4314.Spending-neutral reserve fund for energy legislationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)reform of the management of civilian and defense nuclear waste;(2)reform and reauthorization of programs at the Department of Energy related to research and development of alternative or renewable forms of energy, fossil fuel exploration and use, clean coal technologies (including carbon capture and sequestration), nuclear energy, or the electricity grid;(3)expansion of North American energy production; or(4)reform of the permitting and siting processes for energy infrastructure;without raising new revenue, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4315.Deficit-neutral reserve fund to reform environmental statutesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to reform of environmental statutes to promote job growth by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4316.Spending-neutral reserve fund for water resources legislationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving flood control, expanding opportunities for commercial navigation, and improving the environmental restoration of the nation’s waterways, assisting the States in carrying out drought prevention plans, strengthening waterborne commerce in the Nation's ports and harbors, or relating to the authority of the Secretary of the Interior to designate funds for rural water projects and Indian irrigation and water settlement projects, without raising new revenue, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4317.Spending-neutral reserve fund on mineral security and mineral rightsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)reducing reliance on mineral imports; or(2)the authority to deduct certain amounts from mineral revenues payable to States;without raising new revenue, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4318.Spending-neutral reserve fund to reform the abandoned mine lands programThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.) without raising new revenue, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4319.Spending-neutral reserve fund to improve forest healthThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)increasing timber production from Federal lands and providing bridge funding to counties and other units of local government until timber production levels increase;(2)decreasing forest hazardous fuel loads;(3)improving stewardship contracting; or(4)reform of the process of budgeting for wildfire suppression operations;without raising new revenue, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4320.Spending-neutral reserve fund to reauthorize funding for payments in lieu of taxes to counties and other units of local governmentThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Payments In Lieu of Taxes (PILT), which may include funding the payments in lieu of taxes program at levels roughly equivalent to lost tax revenues due to the presence of Federal land without raising new revenue, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4321.Spending-neutral reserve fund for financial regulatory system reformThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to regulatory relief for small financial firms, improvements in the effectiveness of the financial regulatory framework, enhancements in oversight and accountability of the Federal Reserve System, and expansions in access to capital markets without raising new revenue, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4322.Deficit-neutral reserve fund to improve Federal program administrationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving the processing of earnings reports for the Supplemental Security Income and Social Security Disability Insurance programs by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4323.Spending-neutral reserve fund to implement agreements with freely associated statesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the implementation of agreements between the United States and nations with whom it maintains a Compact of Free Association without raising new revenue, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4324.Spending-neutral reserve fund to protect payments to rural hospitals and create sustainable access
 for rural communitiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to protecting payments to rural hospitals and creating sustainable access for rural communities without raising new revenue, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4325.Spending-neutral reserve fund to encourage State medicaid demonstration programs to promote
 independent living and integrated work for the disabledThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to encouraging State Medicaid demonstration programs to promote independent living and integrated work for the disabled without raising new revenue, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4326.Spending-neutral reserve fund to allow pharmacists to be paid for the provision of services under
 MedicareThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to payments to pharmacists for the provision of services under Medicare without raising new revenue, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4327.Spending-neutral reserve fund to improve our Nation’s community health centersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to supporting and improving community health centers without raising new revenue, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4328.Spending-neutral reserve fund relating to the funding of independent agencies, which may include
			 subjecting the Consumer Financial Protection Bureau to the regular
 appropriations processThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the funding of independent agencies, which may include subjecting the Consumer Financial Protection Bureau to the regular appropriations process without raising new revenue, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4329.Deficit-neutral reserve fund to reform, improve, and enhance 529 college savings plansThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to reforms, improvements, and enhancements of 529 college savings plans by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4330.Deficit-neutral reserve fund relating to securing overseas diplomatic facilities of the United
 StatesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the security of the overseas diplomatic facilities of the United States by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4331.Deficit-neutral reserve fund relating to expanding, enhancing, or otherwise improving science,
 technology, engineering, and mathematicsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to expanding, enhancing, or otherwise improving science, technology, engineering, and mathematics by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4332.Deficit-neutral reserve fund relating to promoting manufacturing in the United StatesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to investment in the manufacturing sector in the United States, which may include educational or research and development initiatives, public-private partnerships, or other programs, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4333.Spending-neutral reserve fund to prohibit aliens without legal status in the United States from
 qualifying for a refundable tax creditThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to benefits for aliens without legal status in the United States, which may include prohibiting qualification for certain tax benefits without raising new revenue, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4334.Deficit-reduction reserve fund for report elimination or modificationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports that achieve savings through the elimination, modification, or the reduction in frequency of congressionally mandated reports from Federal agencies, and reduce the deficit over either the period of the total of fiscal years 2016 through 2021 or the period of the total of fiscal years 2016 through 2025. The Chairman may also make adjustments to the pay-as-you-go ledger over 6 and 11 years to ensure that the deficit reduction achieved is used for deficit reduction only. The adjustments authorized under this section shall be of the amount of deficit reduction achieved.4335.Deficit-neutral reserve fund to address heroin, methamphetamine, and prescription opioid abuseThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to addressing efforts to combat heroin, methamphetamine, and prescription opioid abuse by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4336.Deficit-neutral reserve fund to strengthen our Department of Defense civilian workforceThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to strengthening our civilian workforce by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over the period of either the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4337.Deficit-neutral reserve fund for Department of Defense reformThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving Department of Defense financial management, which may include achieving full auditability or eliminating waste, fraud, and abuse, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4338.Deficit-neutral reserve fund to improve Federal workforce development, job training, and
 reemployment programsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to reducing inefficient overlap, improving access, and enhancing outcomes with Federal workforce development, job training, and reemployment programs by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4339.Deficit-neutral reserve fund to provide energy assistance and invest in energy efficiency and
 conservationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)energy efficiency, which may include weatherization and energy efficiency retrofit programs for low-income individuals;(2)the Low Income Home Energy Assistance Program, which may include seasonal assistance and crisis fuel assistance to low-income individuals;(3)Federal programs for land and water conservation, including the Land and Water Conservation Fund; or(4)the reduction of duplicative Federal green building programs;by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4340.Deficit-neutral reserve fund to end Operation Choke Point and protect the Second AmendmentThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the Department of Justice, which may include ending the Operation Choke Point program, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4341.Deficit-neutral reserve fund to prevent the use of Federal funds for the bailout of improvident
 State and local governmentsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to a prohibition, except in the case of Federal assistance provided in response to a natural disaster, on any entity of the Federal Government providing funds to State and local governments to prevent receivership or to facilitate exit from receivership or to prevent default on its obligations by a State government by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4342.Deficit-neutral
		reserve fund to improve health outcomes and lower the  costs of
 caring for medically complex children in MedicaidThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving the health outcomes and lowering the costs of caring for medically complex children in Medicaid, which may include creating or expanding integrated delivery models or improving care coordination, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4343.Deficit-neutral
		reserve fund to maintain and enhance access, choice, and accountability in veterans
 care through the Veterans Choice Card programThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to maintaining and enhancing access, choice, and accountability in veterans care through the Veterans Choice Card program by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4344.Deficit-neutral
 reserve fund relating to promoting equal payThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to promoting equal pay, which may include preventing discrimination on the basis of sex and preventing retaliation against employees for seeking or discussing wage information, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4345.Deficit-neutral
		reserve fund relating to legislation submitted to Congress by the President of the
 United States to protect and strengthen Social SecurityThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to legislation submitted to Congress by the President of the United States to protect current beneficiaries of the Social Security program and prevent the insolvency of the program by the amounts provided in such legislation for such purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4346.Deficit-neutral
 reserve fund relating to a simplified income-driven student loan repayment optionThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to addressing student loan debt, which may include reducing overlapping student loan repayment programs and creating a simplified income-driven student loan repayment option, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4347.Spending-neutral
		reserve fund relating to keeping the Federal Water Pollution Control Act focused on
 the protection of water qualityThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to ensuring that Federal jurisdiction under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is focused on water quality, which may include limiting jurisdiction based on the movement of birds, mammals, or insects through the air or over the land, the movement of water through the ground, or the movement of rainwater or snowmelt over the land, or limiting jurisdiction over puddles, isolated ponds, roadside ditches, irrigation ditches, stormwater systems, wastewater systems, or water delivery, reuse, or reclamation systems, by the amounts provided in such legislation for those purposes, provided that such legislation would not raise new revenue and would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4348.Deficit-neutral reserve fund relating to supporting IsraelThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to United States policy toward Israel and the prevention of anti-Semitism in Europe, which may include preventing the United Nations and other international institutions, including human rights organizations, from taking unfair or discriminatory action against Israel, and supporting efforts to prevent anti-Semitism in Europe, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4349.Deficit-neutral
 reserve fund relating to family and medical leaveThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to efforts to improve workplace benefits and reduce health care costs, which may include tax credits for employers providing paid family and medical leave, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4350.Deficit-neutral
		reserve fund relating to providing health care to veterans who have geographic
 inaccessibility to careThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to providing health care to veterans who reside more than 40 miles driving distance from the closest medical facility of the Department of Veterans Affairs that provides the care sought by the veteran by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4351.Deficit-neutral
		reserve fund relating to increasing access to higher education for low-income
			 Americans through the Federal
 Pell Grant programThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to increasing access to higher education for low-income Americans through the Federal Pell Grant program, which may include allowing for 1 or more additional payment periods during the same award year, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4352.Deficit-neutral
 reserve fund relating to transparency in health premium billingThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to increased disclosure of any Patient Protection and Affordable Care Act (Public Law 111–148) tax in health insurance monthly premium statements by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4353.Deficit-neutral
 reserve fund relating to carbon emissionsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports related to carbon emissions, which may include prohibitions on Federal taxes or fees imposed on carbon emissions from any product or entity that is a direct or indirect source of emissions, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4354.Spending-neutral
		reserve fund relating to requiring the Federal Government to allow states to opt
 out of Common Core without penaltyThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to prohibiting the Federal Government from mandating, incentivizing, or coercing States to adopt the Common Core State Standards or any other specific academic standards, instructional content, curricula, assessments, or programs of instruction and allowing States to opt out of the Common Core State Standards without penalty by the amounts provided in such legislation for those purposes, provided that such legislation would not raise new revenue and would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4355.Spending-neutral
 reserve fund relating to the disposal of certain Federal landThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to initiatives to sell or transfer to, or exchange with, a State or local government any Federal land that is not within the boundaries of a National Park, National Preserve, or National Monument by the amounts provided in such legislation for those purposes, provided that such legislation would not raise new revenue and would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4356.Spending-neutral
		reserve fund relating to prohibiting funding of international organizations during
			 the implementation of the United Nations Arms Trade Treaty prior to Senate
 ratification and adoption of implementing legislationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to funding, which may include prohibiting funding for the United Nations Arms Trade Treaty Secretariat or any international organizations created to support the implementation of the United Nations Arms Trade Treaty prior to Senate ratification and adoption of implementing legislation, by the amounts provided in such legislation for those purposes, provided that such legislation would not raise new revenue and would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4357.Deficit-neutral
		reserve fund relating to reimposing waived sanctions and imposing new sanctions
			 against Iran for violations of the Joint Plan of Action or a comprehensive
 nuclear agreementThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Iran, which may include efforts to immediately reimpose waived sanctions and impose new sanctions against the Government of Iran if the President cannot make a determination and certify that Iran is complying with the Joint Plan of Action or a comprehensive agreement on Iran’s nuclear program, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4358.Deficit-neutral
		reserve fund relating to supporting United States citizens held hostage in the
			 United States embassy in Tehran, Iran, between November 3, 1979, and
 January 20, 1981The Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to supporting citizens of the United States held hostage in the United States embassy in Tehran, Iran, between November 3, 1979, and January 20, 1981, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4359.Deficit-neutral
 reserve fund relating to reasonable accommodations for pregnant workersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to efforts to increase employment opportunities and prevent employment discrimination, which may include measures to prevent employment discrimination against pregnant workers, to provide pregnant workers with a right to workplace accommodations, and to ensure that employers comply with requirements regarding such workplace accommodations for pregnant workers, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4360.Deficit-neutral
 reserve fund to permanently eliminate the Federal estate taxThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to changes in the Federal income tax laws, which may include eliminating the Federal estate tax, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4361.Deficit-neutral
		reserve fund relating to regulation by the Environmental Protection Agency of
 greenhouse gas emissionsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the regulation by the Environmental Protection Agency of greenhouse gas emissions, which may include a prohibition on withholding highway funds from States that refuse to submit State Implementation Plans required under the Clean Power Plan of the Agency, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4362.Deficit-neutral
 reserve fund relating to protecting privately held water rights and permitsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to protecting communities, businesses, recreationists, farmers, ranchers, or other groups that rely on privately held water rights and permits from Federal takings by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4363.Spending-neutral
		reserve fund relating to prohibiting awarding of construction contracts based on
			 awardees entering or not entering  into agreements with labor
 organizationsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to a prohibition on the awarding of construction contracts on behalf of the Government based upon any solicitations, bid specifications, project agreements, or other controlling documents that require or prohibit bidders, offerors, contractors, or subcontractors to enter into or adhere to agreements with one or more labor organizations or discriminate against or give preference to such bidders, offerors, contractors, or subcontractors based on their entering or refusing to enter into such agreements by the amounts provided in such legislation for those purposes, provided that such legislation would not raise new revenue and would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4364.Deficit-neutral
		reserve fund to prevent American jobs from being moved overseas by
 reducing the corporate income tax rateThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to preventing American jobs from being moved overseas, which may include a reduction in the corporate income tax rate, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4365.Deficit-neutral
 reserve fund to increase wages for American workersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to reaffirming the ability of States to adopt minimum wages higher than the Federal minimum wage level commensurate with the cost of living in the State, which may include the adoption of pro-employment and wage-increasing policies by providing pro-growth tax relief and eliminating excessive government mandates, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4366.Deficit-neutral
		reserve fund relating to deterring the migration of unaccompanied children from El
 Salvador, Guatemala, and HondurasThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to deterring the attempted migration of unaccompanied children from El Salvador, Guatemala, and Honduras into the United States, which may include the expedited removal of unlawful entrants from noncontiguous countries, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4367.Spending-neutral
		reserve fund relating to ensuring proper economic consideration in designation of
 critical habitatThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to critical habitat designations, which may include requirements that the United States Fish and Wildlife Service examine the cumulative economic effects of the designation, such as on land or property uses or values, regional employment, or revenue impacts on States and units of local government, by the amounts provided in such legislation for those purposes, provided that such legislation would not raise new revenue and would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4368.Deficit-neutral reserve fund to end too big to fail bailouts for Wall Street mega-banks (over $500 billion in total assets)The Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to any bank holding companies with over $500,000,000,000 in total assets to better protect taxpayers, including such measures as capital or leverage requirements, restrictions on the growth, activities, or operations of a company, or divestiture of assets or operations of any company that is unable to present a credible plan to facilitate an orderly bankruptcy or resolution, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4369.Deficit-neutral
		reserve fund relating to ending Washington’s illegal exemption from the Patient
 Protection and Affordable Care ActThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to developing methods that ensure that all Members of Congress, the President, the Vice President, and all political appointees of the Administration procure their health insurance on the individual exchange in the same way as Americans at the same income level by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4370.Spending-neutral
		reserve fund relating to increasing funding for the relocation of the United States
 Embassy in Israel from Tel Aviv to JerusalemThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to increasing funding for United States embassies, which may include the relocation of the United States Embassy in Israel from Tel Aviv to Jerusalem, by the amounts provided in such legislation for those purposes, provided that such legislation would not raise new revenue and would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4371.Deficit-neutral
		reserve fund relating to promoting the return of children who have been legally
			 adopted by United States citizens from the Democratic Republic of the
 CongoThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to promoting the return of children who have been legally adopted by United States citizens from the Democratic Republic of the Congo by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4372.Deficit-neutral
		reserve fund relating to development of a new nuclear-capable cruise missile by the
 Department of Defense and the National Nuclear Security AdministrationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the development of a new nuclear-capable cruise missile by the Department of Defense and the National Nuclear Security Administration by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4373.Deficit-neutral
		reserve fund to provide equity in the tax treatment of public
 safety officer death benefitsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to providing tax equity for death benefits paid to the families of public safety officers who lose their lives in the line of duty by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4374.Deficit-neutral
 reserve fund relating to eliminating the backlog of sexual assault evidence kitsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to eliminating the backlog of sexual assault evidence kits, which may include auditing the hidden backlog of untested sexual assault kits and ensuring that the collection and processing of DNA evidence by law enforcement agencies from crimes is carried out in an appropriate and timely manner, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4375.Deficit-neutral
		reserve fund relating to mixed oxide fuel
 fabricationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to mixed oxide fuel fabrication by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4376.Deficit-neutral
		reserve fund relating to reforming Offices of Inspectors General and preventing
 extended vacanciesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to strengthening and reforming Federal Offices of Inspectors General, reducing vacancies in such Offices, and providing for improvements in the overall economy, efficiency, and effectiveness of Inspectors General by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4377.Deficit-neutral
 reserve fund relating to improving retirement securityThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving retirement security by making it easier for small businesses to provide retirement plans for their employees by easing the administrative burden and by encouraging individuals to increase their savings by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4378.Deficit-neutral
 reserve fund to improve the competitiveness of the United StatesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving basic science research and development programs in the United States by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4379.Deficit-neutral
		reserve fund relating to ensuring that the conservation of northern long-eared bat
 populations and local economic development are compatibleThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), which may include requirements that State conservation plans relating to the northern long-eared bat are given maximum flexibility to be successful so as to preserve and protect local and rural economies before any Federal listing decision is made with respect to the northern long-eared bat, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4380.Deficit-neutral
 reserve fund to improve cybersecurityThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to increased sharing of cybersecurity threat information while protecting individual privacy and civil liberties interests by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4381.Deficit-neutral
		reserve fund to allow the Drug Enforcement Administration and Federal Bureau of
			 Investigation to enter into joint task forces with tribal and	local law
			 enforcement
 agenciesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the Drug Enforcement Administration and Federal Bureau of Investigation entering into joint task forces with tribal and local law enforcement agencies by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4382.Deficit-neutral
		reserve fund relating to encouraging cost savings in office space used by Federal
 agenciesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to encouraging cost savings in office space used by Federal agencies, which may include encouraging Federal agencies to utilize office space unused by the Federal Government before purchasing or renting additional space, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4383.Deficit-neutral
		reserve fund relating to providing technical assistance to small businesses and
 aspiring entrepreneurs through small business development centersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to providing technical assistance to small businesses and aspiring entrepreneurs through small business development centers by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4384.Deficit-neutral
		reserve fund relating to ensuring that medical facilities of the Department of
			 Veterans Affairs meet the needs of women
 veteransThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to ensuring that medical facilities of the Department of Veterans Affairs meet the needs of women veterans by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4385.Deficit-neutral
		reserve fund relating to supporting efficient resourcing for the
 Asia rebalance policyThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to providing funding related to supporting efficient resourcing for the Asia rebalance policy by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4386.Deficit-neutral
		reserve fund relating to preventing access to marijuana edibles by children in
			 States that
 have decriminalized marijuanaThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to preventing access to edible marijuana products by children in States that have decriminalized marijuana by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4387.Deficit-neutral
 reserve fund relating to providing mortgage lending to rural areasThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to providing mortgage lending to rural areas by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4388.Deficit-neutral
 reserve fund relating to the construction of Arctic polar icebreakersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the construction of Arctic polar icebreakers by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4389.Deficit-neutral
		reserve fund relating to researching health conditions of the descendants of
 veterans exposed to toxic substances during service in the Armed ForcesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to researching health conditions of the descendants of veterans exposed to toxic substances during service in the Armed Forces by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4390.Deficit-neutral
		reserve fund relating to raising the Family of Funds limit of the Small Business
 Investment Company ProgramThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the Small Business Investment Company Program of the Small Business Administration, which may include raising the Family of Funds limit of the Small Business Investment Company Program, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4391.Deficit-neutral
		reserve fund relating to detection, investigation, and prosecution of the owners
			 and operators of websites who knowingly allow such websites to be used to
 advertise commercial sex with children over the InternetThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to online child sex trafficking, which may include the detection, investigation, and prosecution of the owners and operators of websites who knowingly allow such websites to be used to advertise commercial sex with children over the Internet, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4392.Deficit-neutral
 reserve fund relating to protecting the reliability of the electricity gridThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to prohibiting the Administrator of the Environmental Protection Agency from proposing, finalizing, or issuing any regulation that would reduce the reliability of the electricity grid by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4393.Deficit-neutral
 reserve fund to preserve and protect the open InternetThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to protecting the open Internet and promoting further innovation and investment in Internet services, content, infrastructure, and technologies by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4394.Spending-neutral
 reserve fund relating to reforming the Federal regulatory processThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to—(1)creating an effective mechanism for the review of the existing Federal regulatory burden to identify rules for repeal or modification that—(A)impose paperwork burdens that could be reduced substantially without significantly diminishing regulatory effectiveness;(B)impose disproportionately high costs on small businesses;(C)could be strengthened in their effectiveness while reducing regulatory costs;(D)have been rendered obsolete by technological or market changes;(E)have achieved their goals and can be repealed without target problems recurring;(F)impose the greatest opportunity costs in terms of economic growth;(G)are ineffective;(H)overlap, duplicate, or conflict with other Federal regulations or with State or local regulations; or(I)impose costs that are not justified by benefits produced for society within the United States;(2)reforming the process by which new regulations are made by Federal agencies, including independent agencies, for the purposes of—(A)prioritizing early public outreach in the rulemaking process;(B)ensuring the use of the best available scientific, economic, and technical data;(C)preventing the misuse of guidance documents to skirt public input;(D)ensuring the use of best practices for regulatory analysis, including cost-benefit analysis, into each step of the rulemaking process;(E)facilitating the adoption by Federal agencies of the least costly regulatory alternative that would achieve the goals of the statutory authorization;(F)ensuring more careful consideration of proposed high-cost rules;(G)ensuring effective oversight of the Federal regulatory program, including independent regulatory commissions, by the Office of Information and Regulatory Affairs;(H)improving the consideration of adverse impacts on small businesses;(I)providing greater transparency in the rulemaking process; and(J)improving compliance with section 515 of the Treasury and General Government Appropriations Act for Fiscal Year 2001 (Public Law 106–554; 114 Stat. 2736A–153) (commonly known as the Information Quality Act), the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1501 et seq.), and chapter 6 of title 5, United States Code (commonly known as the Regulatory Flexibility Act);(3)enhancing accountability by facilitating fair and effective judicial review of agency actions; and(4)ensuring that Congress can effectively exercise its appropriate role in the regulatory process through legislation and oversight;by the amounts provided in such
		legislation for those purposes, provided that such legislation would not raise new
			 revenue and would not
		increase the deficit over either the period of the total of fiscal years 2016
		through 2020 or the period of the total of fiscal years 2016 through
		2025.4395.Deficit-neutral
		reserve fund relating to providing coverage of virtual colonoscopies as a
 colorectal cancer screening test under the Medicare programThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to providing coverage of virtual colonoscopies as a colorectal cancer screening test under the Medicare program by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4396.Deficit-neutral
		reserve fund relating to the modernization of the nuclear command, control, and
 communications architecture of the United StatesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to modernizing the triad of strategic nuclear delivery systems, the nuclear command and control system, and the nuclear weapons stockpile, and supporting related infrastructure, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4397.Deficit-neutral
 reserve fund relating to BARDA and the BioShield Special Reserve FundThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to strengthening our national security, which may include fully funding the Biomedical Advanced Research and Development Authority and the BioShield Special Reserve Fund, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4398.Deficit-neutral
 reserve fund relating to improving the nuclear forces and missions of the Air ForceThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the nuclear force improvement program of the Air Force by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4399.Deficit-neutral
		reserve fund relating to promoting economic growth and job creation for small
			 businesses and full funding for at-sea and dockside monitoring for certain
 fisheriesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to promoting economic growth and job creation by making it easier for small businesses to plan their capital investments and reducing the uncertainty of taxation, and supporting at-sea and dockside monitoring for fisheries that have received economic disaster assistance, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4400.Deficit-neutral
 reserve fund relating to the definition of full-time employeeThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports related to the employer penalties under the Patient Protection and Affordable Care Act (Public Law 111–148), which may include changes to the definition of full time employee under that Act, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4401.Deficit-neutral
		reserve fund relating to improving the effectiveness and efficiency of the Federal
 regulatory processThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving the effectiveness and efficiency of the Federal regulatory process by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4402.Deficit-neutral
		reserve fund to expedite awards under the Internal Revenue Service whistleblower
 programThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the processing of award submissions, which may include the Internal Revenue Service whistleblower program, by the amounts provided in such legislation for that purpose, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4403.Deficit-neutral
		reserve fund relating to encouraging the increased use of performance contracting
 in Federal facilitiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to encouraging the increased use of performance contracting in Federal facilities by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4404.Deficit-neutral
		reserve fund relating to improving information sharing by the Inspector General of
			 the Department of Veterans Affairs with respect to investigations relating
			 to substandard health care, delayed and denied health care, patient
			 deaths, other findings that directly relate to patient care, and other
 management issues of the DepartmentThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving information sharing by the Inspector General of the Department of Veterans Affairs with respect to investigations relating to substandard health care, delayed and denied health care, patient deaths, other findings that directly relate to patient care, and other management issues of the Department by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4405.Deficit-neutral reserve fund to address the disproportionate regulatory burdens on community banks
 and credit unionsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to alleviating disproportionate regulatory burdens on community banks and credit unions by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4406.Deficit-neutral
 reserve fund to protect the Corporation for National and Community ServiceThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the Corporation for National and Community Service by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4407.Deficit-neutral
		reserve fund relating to ensuring that Department of Justice attorneys comply
 with disclosure obligations in criminal prosecutionsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to ensuring that all Department of Justice attorneys comply with all legal and ethical obligations in criminal prosecutions, which may include legislation that ensures the disclosure to the defendant in a timely manner of all information known to the Government that tends to negate the guilt of the defendant, mitigate the offense charged or the sentence imposed, or impeach the Government’s witnesses or evidence, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4408.Deficit-neutral
 reserve fund to promote biomedical researchThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Federal investments in precision medicine and biomedical research, which may include increasing funding to account for inflation, to support finding ways to prevent, treat, and cure diseases or conditions like Alzheimer’s and other life-threatening or chronic illnesses, and to provide long-term cost savings to the Federal Government, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4409.Deficit-neutral
		reserve fund relating to providing access to necessary equipment for Medicare
 beneficiariesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to developing methods that ensure that Medicare beneficiaries have access to equipment like eye tracking accessories for speech generating devices and speech generating devices by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4410.Spending-neutral
		reserve fund relating to prioritizing
			 the construction of infrastructure projects that are of national and
 regional significance and projects in high priority corridorsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the prioritization of the Federal investment in the infrastructure of the United States on projects that are of national and regional significance and projects in high priority corridors of the National Highway System by the amounts provided in such legislation for those purposes, provided that such legislation would not raise new revenue and would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4411.Deficit-neutral
		reserve fund relating to encouraging the United States' NATO allies to reverse
			 declines in defense spending and bear a more proportionate burden for
 ensuring the security of NATOThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to encouraging the United States' NATO allies to reverse declines in defense spending and bear a more proportionate burden for ensuring the security of NATO by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4412.Deficit-neutral reserve fund relating to the investigation and recovery of missing weapons and
			 military equipment provided to the Government of Yemen by the United
 States GovernmentThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the investigation and to the extent practicable the recovery of missing weapons and military equipment provided to the Government of Yemen by the United States Government to ensure that such items are not in the possession of or used by radical extremist groups operating in the country by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4413.Deficit-neutral
 reserve fund relating to improving higher education data and transparencyThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving higher education data and transparency by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4414.Deficit-neutral
 reserve fund relating to Native childrenThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Native children or the construction of Bureau of Indian Education schools, which may include replacement school construction, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4415.Deficit-neutral
		reserve fund relating to provide additional funding for international strategic
 communicationsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to funding for international counter-propaganda communications in order to combat misinformation, undermine ideologies of violence and hatred, and ensure moderate voices are heard by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4416.Deficit-neutral
 reserve fund for elementary and secondary educationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to reforming and strengthening elementary and secondary education by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4417.Deficit-neutral
 reserve fund to support researchThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Federal investments in scientific research and development, which may include supporting biomedical research to find ways to prevent, treat, and cure diseases or conditions like Alzheimer’s and other life-threatening or chronic illnesses, providing long-term cost savings to the Federal Government, and supporting national security, basic energy research, innovative solutions, and American competitiveness, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4418.Deficit-neutral
 reserve fund relating to support for UkraineThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to providing support to the Government of Ukraine, which may include the provision of lethal defensive articles, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4419.Deficit-neutral
 reserve fund relating to underground and surface mining safety researchThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to underground and surface mining safety research by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.4420.Deficit-neutral
 reserve fund relating to saving MedicareThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to extending the life of the Federal Hospital Insurance Trust Fund, which may include the creation of a point of order against legislation that accelerates the insolvency of such Trust Fund, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2016 through 2020 or the period of the total of fiscal years 2016 through 2025.CReserve Funds in the House of Representatives4501.Reserve fund for the repeal of the President's health care lawIn the House of Representatives, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for the budgetary effects of any bill or joint resolution, or amendment thereto or conference report thereon, that consists solely of the full repeal of the Affordable Care Act and the health care related provisions of the Health Care and Education Reconciliation Act of 2010.4502.Deficit-neutral reserve fund for promoting real health care reformIn the House of Representatives, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for the budgetary effects of any bill or joint resolution, or amendment thereto or conference report thereon, that promotes real health care reform, if such measure would not increase the deficit for the period of fiscal years 2016 through 2025.4503.Deficit-neutral reserve fund related to the Medicare provisions of the President's health care lawIn the House of Representatives, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for the budgetary effects of any bill or joint resolution, or amendment thereto or conference report thereon, that repeals all or part of the decreases in Medicare spending included in the Affordable Care Act or the Health Care and Education Reconciliation Act of 2010, if such measure would not increase the deficit for the period of fiscal years 2016 through 2025.4504.Deficit-neutral reserve fund for the State Children’s Health Insurance ProgramIn the House of Representatives, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for any bill or joint resolution, or amendment thereto or conference report thereon, if such measure extends the State Children’s Health Insurance Program, but only if such measure would not increase the deficit over the period of fiscal years 2016 through 2025.4505.Deficit-neutral reserve fund for graduate medical educationIn the House of Representatives, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for any bill or joint resolution, or amendment thereto or conference report thereon, if such measure reforms, expands access to, and improves, as determined by such Chairman, graduate medical education programs, but only if such measure would not increase the deficit over the period of fiscal years 2016 through 2025.4506.Deficit-neutral reserve fund for trade agreementsIn the House of Representatives, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for the budgetary effects of any bill or joint resolution reported by the Committee on Ways and Means, or amendment thereto or conference report thereon, that implements a trade agreement, but only if such measure would not increase the deficit for the period of fiscal years 2016 through 2025.4507.Deficit-neutral reserve fund for reforming the tax codeIn the House of Representatives, if the Committee on Ways and Means reports a bill or joint resolution that reforms the Internal Revenue Code of 1986, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for the budgetary effects of any such bill or joint resolution, or amendment thereto or conference report thereon, if such measure would not increase the deficit for the period of fiscal years 2016 through 2025.4508.Deficit-neutral reserve fund for revenue measuresIn the House of Representatives, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for the budgetary effects of any bill or joint resolution reported by the Committee on Ways and Means, or amendment thereto or conference report thereon, that decreases revenue, but only if such measure would not increase the deficit for the period of fiscal years 2016 through 2025.4509.Deficit-neutral reserve fund for transportationIn the House of Representatives, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for any bill or joint resolution, or amendment thereto or conference report thereon, if such measure maintains the solvency of the Highway Trust Fund, but only if such measure would not increase the deficit over the period of fiscal years 2016 through 2025.4510.Deficit-neutral reserve fund for Federal retirement reformIn the House of Representatives, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for any bill or joint resolution, or amendment thereto or conference report thereon, if such measure reforms, improves and updates the Federal retirement system, as determined by such Chairman, but only if such measure would not increase the deficit over the period of fiscal years 2016 through 2025.4511.Deficit-neutral reserve fund for national defenseIn the House of Representatives, the Chairman of the Committee on the Budget may revise the allocations, aggregates, and other budgetary levels in this concurrent resolution for any bill or joint resolution, or amendment thereto or conference report thereon, if such measure supports the following activities: Department of Defense training and maintenance associated with combat readiness, modernization of equipment, auditability of financial statements, or military compensation and benefit reforms, by the amount provided for these purposes, but only if such measure would not increase the deficit (without counting any net revenue increases in that measure) over the period of fiscal years 2016 through 2025.VEstimates of direct spending in the House of Representatives 5001.Direct spending(a)Means-Tested direct spending(1)FindingsThe House of Representatives finds the following:(A)For means-tested direct spending, the average rate of growth in the total level of outlays during the 10-year period preceding fiscal year 2016 is 6.8 percent.(B)For means-tested direct spending, the estimated average rate of growth in the total level of outlays during the 10-year period beginning with fiscal year 2016 is 4.6 percent under current law.(2)Proposed reformsThe following reforms are proposed under this concurrent resolution by the House of Representatives for means-tested direct spending:(A)In 1996, a Republican Congress and a Democratic President reformed welfare by limiting the duration of benefits, giving States more control over the program, and helping recipients find work. In the 5 years following passage, child-poverty rates fell, welfare caseloads fell, and workers’ wages increased. This budget assumes the enactment of proposals to reduce poverty and increase opportunity and upward mobility for struggling Americans on the road to personal and financial independence. Based on the successful welfare reforms of the 1990s, these proposals would improve work requirements and provide flexible funding for States to help those most in need find gainful employment, escape poverty, and move up the economic ladder.(B)For Medicaid, this budget is predicated on a framework proposed by the chairmen of the committees of jurisdiction of the House of Representatives and the Senate, to modernize and improve the program while increasing State flexibility and protecting the most vulnerable populations. This budget also assumes the repeal of the Medicaid expansions in the President’s health care law.(b)Nonmeans-Tested direct spending(1)FindingsThe House of Representatives finds the following:(A)For nonmeans-tested direct spending, the average rate of growth in the total level of outlays during the 10-year period preceding fiscal year 2016 is 5.4 percent.(B)For nonmeans-tested direct spending, the estimated average rate of growth in the total level of outlays during the 10-year period beginning with fiscal year 2016 is 5.5 percent under current law.(2)Medicare reformsFor Medicare, this budget advances policies to put seniors, not the Federal Government, in control of their health care decisions. Putting seniors in charge of how their health care dollars are spent will encourage providers to compete against each other on price and quality. Improvements to Medicare are necessary to extend the life of the Federal Hospital Insurance Trust Fund and protect the program for future generations.VIPolicy StatementsAPolicy statements in both Houses6101.Policy statement on balanced budget amendmentIt is the policy of this concurrent resolution that Congress should pass, and send to the States for their approval, a joint resolution amending the Constitution of the United States to require an annual balanced Federal budget.6102.Policy statement on Social SecurityIt is the policy of this concurrent resolution that the President and Congress should work together on a bipartisan basis to preserve Social Security for current and future generations. To achieve that goal—(1)Congress should enact legislation to prevent the near-term insolvency of the Disability Insurance program, improve the administration and coordination of benefits, and increase employment opportunities for disabled workers; and(2)the President should submit legislation to Congress addressing the long-term insolvency of both the Old-Age and Survivors Insurance program and the Disability Insurance program, and such legislation should achieve a sustainable annual cash-flow balance between taxes and benefits over the foreseeable future, rather than temporarily increasing and then depleting the balance of Government securities held by each program’s trust fund.BPolicy statement in the House of Representatives6201.Policy statement on budget process and baseline reform(a)Findings(1)In 1974, after more than 50 years of executive dominance over fiscal policy, Congress acted to reassert its power of the purse, and passed the Congressional Budget and Impoundment Control Act.(2)The measure explicitly sought to establish congressional control over the budget process, to provide for annual congressional determination of the appropriate level of taxes and spending, to set important national budget priorities, and to find ways in which Members of Congress could have access to the most accurate, objective, and highest quality information to assist them in discharging their duties.(3)Far from achieving its intended purpose, however, the process has instituted a bias toward higher spending and larger government. The behemoth of the Federal Government has largely been financed through either borrowing or taking ever greater amounts of the national income through high taxation.(4)The process does not treat programs and policies consistently and shows a bias toward higher spending and higher taxes.(5)It assumes extension of spending programs (of more than $50 million per year) scheduled to expire.(6)Yet it does not assume the extension of tax policies in the same way. consequently, extending existing tax policies that may be scheduled to expire is characterized as a new tax reduction, requiring offsets to pay for merely keeping tax policy the same even though estimating conventions would not require similar treatment of spending programs.(7)The original goals set for the congressional process are admirable in their intent, but because the essential mechanisms of the process have remained the same, and reforms enacted over the past 40 years have largely taken the form of layering greater levels of legal complexity without reforming or reassessing the very fundamental nature of the process.(b)Policy statementIt is the policy of this concurrent resolution on the budget that as the primary branch of Government, Congress must:(1)Restructure the fundamental procedures of budget decision making.(2)Reassert Congress’s power of the purse, and reinforce the balance of powers between Congress and the President, as the 1974 Act intended.(3)Create greater incentives for lawmakers to do budgeting as intended by the Congressional Budget Act of 1974, especially adopting a budget resolution every year.(4)Encourage more effective control over spending, especially currently uncontrolled direct spending.(5)Consider innovative fiscal tools such as: zero based budgeting, which would require a department or agency to justify its budget as if it were a new expenditure; and direct spending caps to enhance oversight of automatic pilot spending that increases each year without congressional approval.(6)Promote efficient and timely budget actions, so that lawmakers complete their budget actions by the time the new fiscal year begins.(7)Provide access to the best analysis of economic conditions available and increase awareness of how fiscal policy directly impacts overall economic growth and job creation.(8)Remove layers of complexity that have complicated the procedures designed in 1974, and made budgeting more arcane and opaque.(9)Remove existing biases that favor higher spending.(10)Include procedures by which current tax laws may be extended and treated on a basis that is not different from the extension of entitlement programs.(c)Budget Process ReformComprehensive budget process reform should also remove the bias in the baseline against the extension of current tax laws in the following ways:(1)Permanent extension of tax laws should not be used as a means to increase taxes on other taxpayers.(2)For those expiring tax provisions that are proposed to be permanently extended, Congress should use a more realistic baseline that does not require them to be offset.(3)Tax-reform legislation should not include tax increases just to offset the extension of current tax laws.(d)LegislationThe Committee on the Budget of the House of Representatives intends to draft legislation during the 114th Congress that will rewrite the Congressional Budget and Impoundment Control Act of 1974 to fulfill the goals of making the congressional budget process more effective in ensuring taxpayers’ dollars are spent wisely and efficiently.6202.Policy statement on economic growth and job creation(a)FindingsThe House of Representatives finds the following:(1)Although the United States economy technically emerged from recession more than 5 years ago, the subsequent recovery has felt more like a malaise than a rebound. Real gross domestic product GDP growth over the past 5 years has averaged slightly more than 2 percent, well below the 3.2 percent historical trend rate of growth in the United States. Although the economy has shown some welcome signs of improvement of late, the Nation remains in the midst of the weakest economic recovery of the modern era.(2)Looking ahead, CBO expects the economy to grow by an average of just 2.3 percent over the next 10 years. That level of economic growth is simply unacceptable and insufficient to expand opportunities and the incomes of millions of middle-income Americans.(3)Sluggish economic growth has also contributed to the country's fiscal woes. Subpar growth means that revenue levels are lower than they would otherwise be while government spending (e.g. welfare and income-support programs) is higher. Clearly, there is a dire need for policies that will spark higher rates of economic growth and greater, higher-quality job opportunities.(4)Although job gains have been trending up of late, other aspects of the labor market remain weak. The labor force participation rate, for instance, is hovering just under 63 percent, close to the lowest level since 1978. Long-term unemployment also remains a problem. Of the roughly 8.7 million people who are currently unemployed, 2.7 million (more than 30 percent) have been unemployed for more than 6 months. Long-term unemployment erodes an individual's job skills and detaches them from job opportunities. It also undermines the long-term productive capacity of the economy.(5)Perhaps most important, wage gains and income growth have been subpar for middle-class Americans. Average hourly earnings of private-sector workers have increased by just 1.6 percent over the past year. Prior to the recession, average hourly earnings were tracking close to 4 percent. Likewise, average income levels have remained flat in recent years. Real median household income is just under $52,000, one of the lowest levels since 1995.(6)The unsustainable fiscal trajectory has cast a shadow on the country’s economic outlook. investors and businesses make decisions on a forward-looking basis. they know that today’s large debt levels are simply tomorrow's tax hikes, interest rate increases, or inflation and they act accordingly. This debt overhang, and the uncertainty it generates, can weigh on growth, investment, and job creation.(7)Nearly all economists, including those at the CBO, conclude that reducing budget deficits (thereby bending the curve on debt levels is a net positive for economic growth over time. The logic is that deficit reduction creates long-term economic benefits because it increases the pool of national savings and boosts investment, thereby raising economic growth and job creation.(8)CBO analyzed the House Republican fiscal year 2016 budget resolution and found it would increase real output per capita (a proxy for a country’s standard of living) by about $1,000 in 2025 and roughly $5,000 by 2040 relative to the baseline path. That means more income and greater prosperity for all Americans.(9)In contrast, if the Government remains on the current fiscal path, future generations will face ever-higher debt service costs, a decline in national savings, and a crowding out of private investment. This dynamic will eventually lead to a decline in economic output and a diminution in our country's standard of living.(10)The key economic challenge is determining how to expand the economic pie, not how best to divide up and re-distribute a shrinking pie.(11)A stronger economy is vital to lowering deficit levels and eventually balancing the budget. According to CBO, if annual real GDP growth is just 0.1 percentage point higher over the budget window, deficits would be reduced by $326 billion.(12)This budget resolution therefore embraces pro-growth policies, such as fundamental tax reform, that will help foster a stronger economy, greater opportunities and more job creation.(b)Policy on Economic Growth and Job CreationIn the House of Representatives, it is the policy of this concurrent resolution to promote faster economic growth and job creation. By putting the budget on a sustainable path, this concurrent resolution ends the debt-fueled uncertainty holding back job creators. Reforms to the tax code will put American businesses and workers in a better position to compete and thrive in the 21st century global economy. This concurrent resolution targets the regulatory red tape and cronyism that stack the deck in favor of special interests. All of the reforms in this concurrent resolution serve as means to the larger end of helping the economy grow and expanding opportunity for all Americans.6203.Policy statement on tax reform(a)FindingsThe House of Representatives finds the following:(1)A world-class tax system should be simple, fair, and promote (rather than impede) economic growth. The United States tax code fails on all three counts: It is notoriously complex, patently unfair, and highly inefficient. The tax code’s complexity distorts decisions to work, save, and invest, which leads to slower economic growth, lower wages, and less job creation.(2)Over the past decade alone, there have been 4,107 changes to the tax code, more than one per day. Many of the major changes over the years have involved carving out special preferences, exclusions, or deductions for various activities or groups. These loopholes add up to more than $1 trillion per year and make the code unfair, inefficient, and highly complex.(3)In addition, these tax preferences are disproportionately used by upper-income individuals.(4)The large amount of tax preferences that pervade the code end up narrowing the tax base. A narrow tax base, in turn, requires much higher tax rates to raise a given amount of revenue.(5)It is estimated that American taxpayers end up spending $160 billion and roughly 6 billion hours a year complying with the tax code waste of time and resources that could be used in more productive activities.(6)Standard economic theory shows that high marginal tax rates dampen the incentives to work, save, and invest, which reduces economic output and job creation. Lower economic output, in turn, mutes the intended revenue gain from higher marginal tax rates.(7)Roughly half of United States active business income and half of private sector employment are derived from business entities (such as partnerships, S corporations, and sole proprietorships) that are taxed on a pass-through basis, meaning the income flows through to the tax returns of the individual owners and is taxed at the individual rate structure rather than at the corporate rate. Small businesses, in particular, tend to choose this form for Federal tax purposes, and the top Federal rate on such small business income can reach nearly 45 percent. For these reasons, sound economic policy requires lowering marginal rates on these pass-through entities.(8)The United States corporate income tax rate (including Federal, State, and local taxes) sums to slightly more than 39 percent, the highest rate in the industrialized world. Tax rates this high suppress wages and discourage investment and job creation, distort business activity, and put American businesses at a competitive disadvantage with foreign competitors.(9)By deterring potential investment, the United States corporate tax restrains economic growth and job creation. The United States tax rate differential with other countries also fosters a variety of complicated multinational corporate behaviors intended to avoid the tax, which have the effect of moving the tax base offshore, destroying American jobs, and decreasing corporate revenue.(10)The worldwide structure of United States international taxation essentially taxes earnings of United States firms twice, putting them at a significant competitive disadvantage with competitors with more competitive international tax systems.(11)Reforming the United States tax code to a more competitive international system would boost the competitiveness of United States companies operating abroad and it would also greatly reduce tax avoidance.(12)The tax code imposes costs on American workers through lower wages, on consumers in higher prices, and on investors in diminished returns.(13)Revenues have averaged about 17.4 percent of the economy throughout modern American history. Revenues rise above this level under current law to 18.3 percent of the economy by the end of the 10-year budget window.(14)Attempting to raise revenue through new tax increases to meet out-of-control spending would sink the economy and Americans’ ability to save for their retirement and their children's education.(15)This concurrent resolution also rejects the idea of instituting a carbon tax in the United States, which some have offered as a new source of revenue. Such a plan would damage the economy, cost jobs, and raise prices on American consumers.(16)Closing tax loopholes to fund spending does not constitute fundamental tax reform.(17)The goal of tax reform should be to curb or eliminate loopholes and use those savings to lower tax rates across the board not to fund more wasteful Government spending. Washington has a spending problem, not a revenue problem.(18)Many economists believe that fundamental tax reform (i.e. a broader tax base and lower tax rates) would lead to greater labor supply and increased investment, which, over time, would have a positive impact on total national output.(19)Heretofore, the congressional scorekeepers the Congressional Budget Office (CBO) and the Joint Committee on Taxation (JCT).(20)Static scoring implicitly assumes that the size of the economy (and therefore key economic variables such as labor supply and investment) remains fixed throughout the considered budget horizon. This is an abstraction from reality.(21)A new House of Representatives rule was adopted at the beginning of the 114th Congress to help correct this problem. This rule requires CBO and JCT to incorporate the macroeconomic effects of major legislation into their official cost estimates.(22)This rule seeks to bridge the divide between static estimates and scoring that incorporates economic feedback effects by providing policymakers with a greater amount of information about the likely economic impact of policies under their consideration while at the same time preserving traditional scoring methods and reporting conventions.(b)Policy on tax reformIn the House of Representatives, it is the policy of this concurrent resolution that Congress should enact legislation that provides for a comprehensive reform of the United States tax code to promote economic growth, create American jobs, increase wages, and benefit American consumers, investors, and workers through fundamental tax reform that—(1)simplifies the tax code to make it fairer to American families and businesses and reduces the amount of time and resources necessary to comply with tax laws;(2)substantially lowers tax rates for individuals and consolidates the current seven individual income tax brackets into fewer brackets;(3)repeals the Alternative Minimum Tax;(4)reduces the corporate tax rate; and(5)transitions the tax code to a more competitive system of international taxation.6204.Policy statement on trade(a)FindingsThe House of Representatives finds the following:(1)Opening foreign markets to American exports is vital to the United States economy and beneficial to American workers and consumers. The Commerce Department estimates that every $1 billion of United States exports supports more than 5,000 jobs here at home.(2)The United States can increase economic opportunities for American workers and businesses through the expansion of trade, adherence to trade agreement rules by the United States and its trading partners, and the elimination of foreign trade barriers to United States goods and services.(3)Trade Promotion Authority is a bipartisan and bicameral effort to strengthen the role of Congress in setting negotiating objectives for trade agreements, to improve consultation with Congress by the Administration, and to provide a clear framework for congressional consideration and implementation of trade agreements.(4)Global trade and commerce is not a zero-sum game. The idea that global expansion tends to hollow out United States operations is incorrect. Foreign-affiliate activity tends to complement, not substitute for, key parent activities in the United States such as employment, worker compensation, and capital investment. When United States headquartered multinationals invest and expand operations abroad it often leads to more jobs and economic growth at home.(5)Trade agreements have saved the average American family of four more than $10,000 per year, as a result of lower duties. Trade agreements also lower the cost of manufacturing inputs by removing duties.(6)American businesses and workers have shown that, on a level playing field, they can excel and surpass the international competition.(7)When negotiating trade agreements, United States laws on Intellectual Property (IP) protection should be used as a benchmark for establishing global IP frameworks. Strong IP protections have contributed significantly to the United States status as a world leader in innovation across sectors, including in the development of life-saving biologic medicines. The data protections afforded to biologics in United States law, including 12 years of data protection, allow continued development of pioneering medicines to benefit patients both in the United States and abroad. To maintain the cycle of innovation and achieve truly 21st century trade agreements, it is vital that our negotiators insist on the highest standards for IP protections.(8)The status quo of the current tax code also undermines the competitiveness of United States businesses and costs the United States economy investment and jobs.(9)The United States currently has an antiquated system of international taxation whereby United States multinationals operating abroad pay both the foreign-country tax and United States corporate taxes. They are essentially taxed twice. This puts them at an obvious competitive disadvantage. A modern and competitive international tax system would facilitate global commerce for United States multinational companies and would encourage foreign business investment and job creation in the United States.(10)The ability to defer United States taxes on their foreign operations, which some erroneously refer to as a tax loophole, cushions this disadvantage to a certain extent. Eliminating or restricting this provision (and others like it) would harm United States competitiveness.(11)This budget resolution advocates fundamental tax reform that would lower the United States corporate rate, now the highest in the industrialized world, and switch to a more competitive system of international taxation. This would make the United States a much more attractive place to invest and station business activity and would chip away at the incentives for United States companies to keep their profits overseas (because the United States corporate rate is so high).(b)Policy on tradeIn the House of Representatives, it is the policy of this concurrent resolution to pursue international trade, global commerce, and a modern and competitive United States international tax system to promote job creation in the United States. The United States should continue to seek increased economic opportunities for American workers and businesses through the expansion of trade opportunities, adherence to trade agreements and rules by the United States and its trading partners, and the elimination of foreign trade barriers to United States goods and services by opening new markets and by enforcing United States rights. To that end, Congress should pass Trade Promotion Authority to strengthen the role of Congress in setting negotiating objectives for trade agreements, to improve consultation with Congress by the Administration, and to provide a clear framework for congressional consideration and implementation of trade agreements.6205.Policy statement on repealing the President’s health care law and promoting real health care reform(a)FindingsThe House of Representatives finds the following:(1)The President’s health care law put Washington’s priorities first, and not patients’. The Affordable Care Act (ACA) has failed to reduce health care premiums as promised; instead, the law mandated benefits and coverage levels, denying patients the opportunity to choose the type of coverage that best suits their health needs and driving up health coverage costs. A typical family’s health care premiums were supposed to decline by $2,500 a year; instead, according to the 2014 Employer Health Benefits Survey, health care premiums have increased by 7 percent for individuals and families since 2012.(2)The President pledged, If you like your health care plan, you can keep your health care plan. Instead, the nonpartisan Congressional Budget Office now estimates 9 million Americans with employment-based health coverage will lose those plans due to the President’s health care law, further limiting patient choice.(3)Then-Speaker of the House, Pelosi, said that the President’s health care law would create 4 million jobs over the life of the law and almost 400,000 jobs immediately. Instead, the Congressional Budget Office estimates that the reduction in hours worked due to Obamacare represents a decline of about 2.0 to 2.5 million full-time equivalent workers, compared with what would have occurred in the absence of the law. The full impact on labor represents a reduction in employment by 1.5 percent to 2.0 percent, while additional studies show less modest results. A recent study by the Mercatus Center at George Mason University estimates that Obamacare will reduce employment by up to 3 percent, or about 4 million full-time equivalent workers.(4)The President has charged the Independent Payment Advisory Board, a panel of unelected bureaucrats, with cutting Medicare by an additional $20.9 billion over the next ten years, according to the President's most recent budget.(5)Since ACA was signed into law, the administration has repeatedly failed to implement it as written. The President has unilaterally acted to make a total of 28 changes, delays, and exemptions. The President has signed into law another 17 changes made by Congress. The Supreme Court struck down the forced expansion of Medicaid; ruled the individual mandate could only be characterized as a tax to remain constitutional; and rejected the requirement that closely held companies provide health insurance to their employees if doing so violates these companies’ religious beliefs. Even now, almost five years after enactment, the Supreme Court continues to evaluate the legality of how the President's administration has implemented the law. All of these changes prove the folly underlying the entire program—health care in the United States cannot be run from a centralized bureaucracy.(6)The President's health care law is unaffordable, intrusive, overreaching, destructive, and unworkable. Its complex structure of subsidies, mandates, and penalties perversely impact individuals, married couples, and families. The law should be fully repealed, allowing for real, patient-centered health care reform: the development of real health care reforms that puts patients first, that make affordable, quality health care available to all Americans, and that build on the innovation and creativity of all the participants in the health care sector.(b)Policy on promoting real health care reformIn the House of Representatives, it is the policy of this concurrent resolution that the President's health care law should be fully repealed and real health care reform promoted in accordance with the following principles:(1)In generalHealth care reform should enhance affordability, accessibility, quality, innovation, choices and responsiveness in health care coverage for all Americans, putting patients, families, and doctors in charge, not Washington, DC. These reforms should encourage increased competition and transparency. Under the President's health care law, government controls Americans’ health care choices. Under true, patient-centered reform, Americans would.(2)AffordabilityReal reform should be centered on ensuring that all Americans, no matter their age, income, or health status, have the ability to afford health care coverage. The health care delivery structure should be improved, and individuals should not be priced out of the health insurance market due to pre-existing conditions, but nationalized health care is not only unnecessary to accomplish this, it undermines the goal. Individuals should be allowed to join together voluntarily to pool risk through mechanisms such as Individual Membership Associations and Small Employer Membership Associations.(3)AccessabilityInstead of Washington outlining for Americans the ways they cannot use their health insurance, reforms should make health coverage more portable. Individuals should be able to own their insurance and have it follow them in and out of jobs throughout their career. Small business owners should be permitted to band together across State lines through their membership in bona fide trade or professional associations to purchase health coverage for their families and employees at a low cost. This will increase small businesses’ bargaining power, volume discounts, and administrative efficiencies while giving them freedom from State-mandated benefit packages. Also, insurers licensed to sell policies in one State should be permitted to offer them to residents in any other State, and consumers should be permitted to shop for health insurance across State lines, as they are with other insurance products online, by mail, by phone, or in consultation with an insurance agent.(4)QualityIncentives for providers to deliver high-quality, responsive, and coordinated care will promote patient outcomes and drive down health care costs. Likewise, reforms that work to restore the patient-physician relationship by reducing administrative burdens and allowing physicians to do what they do best—care for patients.(5)ChoicesIndividuals and families should be free to secure the health care coverage that best meets their needs, rather than instituting one-size-fits-all directives from Federal bureaucracies such as the Internal Revenue Service, the Department of Health and Human Services, and the Independent Payment Advisory Board.(6)InnovationInstead of stifling innovation in health care technologies, treatments, medications, and therapies with Federal mandates, taxes, and price controls, a reformed health care system should encourage research, development and innovation.(7)ResponsivenessReform should return authority to States wherever possible to make the system more responsive to patients and their needs. Instead of tying States’ hands with Federal requirements for their Medicaid programs, the Federal Government should return control of this program to the States. Not only does the current Medicaid program drive up Federal debt and threaten to bankrupt State budgets, but States are better positioned to provide quality, affordable care to those who are eligible for the program and to track down and weed out waste, fraud and abuse. Beneficiary choices in the State Children's Health Insurance Program (SCHIP) and Medicaid should be improved. States should make available the purchase of private insurance as an option to their Medicaid and SCHIP populations (though they should not require enrollment).(8)ReformsReforms should be made to prevent lawsuit abuse and curb the practice of defensive medicine, which are significant drivers increasing health care costs. The burden of proof in medical malpractice cases should be based on compliance with best practice guidelines, and States should be free to implement those policies to best suit their needs.6206.Policy statement on Medicare(a)FindingsThe House of Representatives finds the following:(1)More than 50 million Americans depend on Medicare for their health security.(2)The Medicare Trustees Report has repeatedly recommended that Medicare’s long-term financial challenges be addressed soon. Each year without reform, the financial condition of Medicare becomes more precarious and the threat to those in or near retirement becomes more pronounced. According to the Medicare Trustees Report—(A)the Hospital Insurance Trust Fund will be exhausted in 2030 and unable to pay scheduled benefits;(B)Medicare enrollment is expected to increase by over 50 percent in the next two decades, as 10,000 baby boomers reach retirement age each day;(C)enrollees remain in Medicare three times longer than at the outset of the program;(D)current workers’ payroll contributions pay for current beneficiaries;(E)in 2013, the ratio was 3.2 workers per beneficiary, but this falls to 2.3 in 2030 and continues to decrease over time;(F)most Medicare beneficiaries receive about three dollars in Medicare benefits for every one dollar paid into the program; and(G)Medicare spending is growing faster than the economy and Medicare outlays are currently rising at a rate of 6.5 percent per year over the next 10 years. According to the Congressional Budget Office’s 2014 Long-Term Budget Outlook, spending on Medicare is projected to reach 5 percent of gross domestic product (GDP) by 2043 and 9.3 percent of GDP by 2089.(3)Failing to address this problem will leave millions of American seniors without adequate health security and younger generations burdened with enormous debt to pay for spending levels that cannot be sustained.(b)Policy on medicare reformIn the House of Representatives, it is the policy of this concurrent resolution to preserve the program for those in or near retirement and strengthen Medicare for future beneficiaries.(c)AssumptionsThis concurrent resolution assumes reform of the Medicare program such that—(1)current Medicare benefits are preserved for those in or near retirement;(2)permanent reform of the sustainable growth rate is responsibly accounted for to ensure physicians continue to participate in the Medicare program and provide quality health care for beneficiaries;(3)when future generations reach eligibility, Medicare is reformed to provide a premium support payment and a selection of guaranteed health coverage options from which recipients can choose a plan that best suits their needs;(4)Medicare will maintain traditional fee-for-service as a plan option;(5)Medicare will provide additional assistance for lower income beneficiaries and those with greater health risks; and(6)Medicare spending is put on a sustainable path and the Medicare program becomes solvent over the long-term.6207.Policy statement on medical discovery, development, delivery and innovation(a)FindingsThe House of Representatives finds the following:(1)For decades, the Nation's commitment to the discovery, development, and delivery of new treatments and cures has made the United States the biomedical innovation capital of the world, bringing life-saving drugs and devices to patients and well over a million high-paying jobs to local communities.(2)Thanks to the visionary and determined leadership of innovators throughout America, including industry, academic medical centers, and the National Institutes of Health (NIH), the United States has led the way in early discovery. The United States leadership role is being threatened, however, as other countries contribute more to basic research from both public and private sources.(3)The Organisation for Economic Co-operation and Development predicts that China, for example, will outspend the United States in total research and development by the end of the decade.(4)Federal policies should foster innovation in health care, not stifle it. America should maintain its world leadership in medical science by encouraging competitive forces to work through the marketplace in delivering cures and therapies to patients.(5)Too often the bureaucracy and red-tape in Washington hold back medical innovation and prevent new lifesaving treatments from reaching patients. This concurrent resolution recognizes the valuable role of the NIH and the indispensable contributions to medical research coming from outside Washington.(6)America is the greatest, most innovative Nation on Earth. Her people are innovators, entrepreneurs, visionaries, and relentless builders of the future. Americans were responsible for the first telephone, the first airplane, the first computer, for putting the first man on the moon, for creating the first vaccine for polio and for legions of other scientific and medical breakthroughs that have improved and prolonged human health and life for countless people in America and around the world.(b)Policy on Medical Innovation(1)In the House of Representatives, it is the policy of this concurrent resolution to support the important work of medical innovators throughout the country, including private-sector innovators, medical centers and the National Institutes of Health.(2)At the same time, the budget calls for continued strong funding for the agencies that engage in valuable research and development, while also urging Washington to get out of the way of researchers, discoverers and innovators all over the country.6208.Policy statement on Federal regulatory reform(a)FindingsThe House of Representatives finds the following:(1)Excessive regulation at the Federal level has hurt job creation and dampened the economy, slowing the Nation’s recovery from the economic recession.(2)Since President Obama’s inauguration in 2009, the administration has issued more than 468,500 pages of regulations in the Federal Register including 70,066 pages in 2014.(3)The National Association of Manufacturers estimates the total cost of regulations is as high as $2.03 trillion per year. Since 2009, the White House has generated more than $494 billion in regulatory activity, with an additional $87.6 billion in regulatory costs currently pending.(4)The Dodd-Frank financial services legislation (Public Law 111–203) has resulted in more than $32 billion in compliance costs and saddled job creators with more than 63 million hours of compliance paperwork.(5)Implementation of the Affordable Care Act to date has added 132.9 million annual hours of compliance paperwork, imposing $24.3 billion of compliance costs on the private sector and an $8 billion cost burden on the States.(6)The highest regulatory costs come from rules issued by the Environmental Protection Agency (EPA); these regulations are primarily targeted at the coal industry. In June 2014, the EPA proposed a rule to cut carbon pollution from the Nation's power plants. The proposed standards are unachievable with current commercially available technology, resulting in a de-facto ban on new coal-fired power plants.(7)Coal-fired power plants provide roughly 40 percent of the United States electricity at a low cost. Unfairly targeting the coal industry with costly and unachievable regulations will increase energy prices, disproportionately disadvantaging energy-intensive industries like manufacturing and construction, and will make life more difficult for millions of low-income and middle class families already struggling to pay their bills.(8)Three hundred and thirty coal units are being retired or converted as a result of EPA regulations. Combined with the de-facto prohibition on new plants, these retirements and conversions may further increase the cost of electricity.(9)A recent study by the energy market analysis group Energy Ventures Analysis Inc. estimates the average energy bill in West Virginia will rise $750 per household by 2020, due in part to EPA regulations. West Virginia receives 95 percent of its electricity from coal.(10)The Heritage Foundation found that a phase-out of coal would cost 600,000 jobs by the end of 2023, resulting in an aggregate gross domestic product decrease of $2.23 trillion over the entire period and reducing the income of a family of four by $1,200 per year. Of these jobs, 330,000 will come from the manufacturing sector, with California, Texas, Ohio, Illinois, Pennsylvania, Michigan, New York, Indiana, North Carolina, Wisconsin, and Georgia seeing the highest job losses.(b)Policy on federal regulatory reformIn the House of Representatives, it is the policy of this concurrent resolution that Congress should, in consultation with the public burdened by excessive regulation, enact legislation that—(1)promotes economic growth and job creation by eliminating unnecessary red tape and streamlining and simplifying Federal regulations;(2)requires the implementation of a regulatory budget to be allocated amongst Government agencies, which would require congressional approval and limit the maximum costs of regulations in a given year;(3)requires congressional approval of all new major regulations (those with an impact of $100 million or more) before enactment as opposed to current law in which Congress must expressly disapprove of regulation to prevent it from becoming law, which would keep Congress engaged as to pending regulatory policy and prevent costly and unsound policies from being implemented and becoming effective;(4)requires a three year retrospective cost-benefit analysis of all new major regulations, to ensure that regulations operate as intended;(5)reinforces the requirement of regulatory impact analysis for regulations proposed by executive branch agencies but also expands the requirement to independent agencies so that by law they consider the costs and benefits of proposed regulations rather than merely being encouraged to do so as is current practice; and(6)requires a formal rulemaking process for all major regulations, which would increase transparency over the process and allow interested parties to communicate their views on proposed legislation to agency officials.6209.Policy statement on higher education and workforce development opportunity(a)Findings on Higher EducationThe House of Representatives finds the following:(1)A well-educated workforce is critical to economic, job, and wage growth.(2)Roughly 20 million students are enrolled in American colleges and universities.(3)Over the past decade, tuition and fees have been growing at an unsustainable rate. Between the 2004–2005 Academic Year and the 2014–2015 Academic Year—(A)published tuition and fees at public 4-year colleges and universities increased at an average rate of 3.5 percent per year above the rate of inflation;(B)published tuition and fees at public two-year colleges and universities increased at an average rate of 2.5 percent per year above the rate of inflation; and(C)published tuition and fees at private nonprofit 4-year colleges and universities increased at an average rate of 2.2 percent per year above the rate of inflation.(4)Federal financial aid for higher education has also seen a dramatic increase. The portion of the Federal student aid portfolio composed of Direct Loans, Federal Family Education Loans, and Perkins Loans with outstanding balances grew by 119 percent between fiscal year 2007 and fiscal year 2014.(5)This spending has failed to make college more affordable.(6)In his 2012 State of the Union Address, President Obama noted: We can’t just keep subsidizing skyrocketing tuition; we’ll run out of money.(7)American students are chasing ever-increasing tuition with ever-increasing debt. According to the Federal Reserve Bank of New York, student debt now stands at nearly $1.2 trillion. This makes student loans the second largest balance of consumer debt, after mortgage debt.(8)Students are carrying large debt loads and too many fail to complete college or end up defaulting on these loans due to their debt burden and a weak economy and job market.(9)Based on estimates from the Congressional Budget Office, the Pell Grant Program will face a fiscal shortfall beginning in fiscal year 2017 and continuing in each subsequent year in the current budget window.(10)Failing to address these problems will jeopardize access and affordability to higher education for America’s young people.(b)Policy on higher education affordabilityIn the House of Representatives, it is the policy of this concurrent resolution to address the root drivers of tuition inflation, by—(1)targeting Federal financial aid to those most in need;(2)streamlining programs that provide aid to make them more effective;(3)maintaining the maximum Pell grant award level at $5,775 in each year of the budget window; and(4)removing regulatory barriers in higher education that act to restrict flexibility and innovative teaching, particularly as it relates to non-traditional models such as online coursework and competency-based learning.(c)Findings on workforce developmentThe House of Representatives finds the following:(1)8.7 million Americans are currently unemployed.(2)Despite billions of dollars in spending, those looking for work are stymied by a broken workforce development system that fails to connect workers with assistance and employers with trained personnel.(3)The House Education and Workforce Committee successfully consolidated 15 job training programs in the recently enacted Workforce Innovation and Opportunity Act.(d)Policy on workforce developmentIn the House of Representatives, it is the policy of this concurrent resolution to address the failings in the current workforce development system, by—(1)further streamlining and consolidating Federal job training programs; and(2)empowering states with the flexibility to tailor funding and programs to the specific needs of their workforce, including the development of career scholarships.6210.Policy statement on Department of Veterans Affairs(a)FindingsThe House of Representatives finds the following:(1)For years, there has been serious concern regarding the Department of Veterans Affairs (VA) bureaucratic mismanagement and continuous failure to provide veterans timely access to health care and benefits.(2)In 2014, reports started breaking across the Nation that VA medical centers were manipulating wait-list documents to hide long delays veterans were facing to receive health care. The VA hospital scandal led to the immediate resignation of then-Secretary of Veterans Affairs Eric K. Shinseki.(3)In 2015, for the first time ever, VA health care was added to the high-risk list of the Government Accountability Office (GAO), due to management and oversight failures that have directly resulted in risks to the timeliness, cost-effectiveness, and quality of health care.(4)In response to the scandal, the House Committee on Veterans’ Affairs held several oversight hearings and ultimately enacted the Veterans’ Access, Choice and Accountability Act of 2014 (VACAA) (Public Law 113–146) to address these problems. VACAA provided $15 billion in emergency resources to fund internal health care needs within the department and provided veterans enhanced access to private-sector health care under the new Veterans Choice Program.(b)Policy on the department of veterans affairsThis budget supports the continued oversight efforts by the Committee on Veterans’ Affairs of the House of Representatives to ensure the VA is not only transparent and accountable, but also successful in achieving its goals in providing timely health care and benefits to America’s veterans. The Committee on the Budget of the House of Representatives will continue to closely monitor the VA’s progress to ensure resources provided by Congress are sufficient and efficiently used to provide needed benefits and services to veterans.6211.Policy statement on Federal accounting methodologies(a)FindingsThe House of Representatives finds the following:(1)Given the thousands of Federal programs and trillions of dollars the Federal Government spends each year, assessing and accounting for Federal fiscal activities and liabilities is a complex undertaking.(2)Current methods of accounting leave much to be desired in capturing the full scope of government and in presenting information in a clear and compelling way that illuminates the best options going forward.(3)Most fiscal analysis produced by the Congressional Budget Office (CBO) is conducted over a relatively short time horizon: 10 or 25 years. While this time frame is useful for most purposes, it fails to consider the fiscal consequences over the longer term.(4)Additionally, current accounting methodology does not provide an analysis of how the Federal Government's fiscal situation over the long run affects Americans of various age cohorts.(5)Another consideration is how Federal programs should be accounted for. The accrual method of accounting records revenue when it is earned and expenses when they are incurred, while the cash method records revenue and expenses when cash is actually paid or received.(6)The Federal budget accounts for most programs using cash accounting. Some programs, however, particularly loan and loan guarantee programs, are accounted for using accrual methods.(7)GAO has indicated that accrual accounting may provide a more accurate estimation of the Federal Government's liabilities than cash accounting for some programs specifically those that provide some form of insurance.(8)Where accrual accounting is used, it is almost exclusively calculated by CBO according to the methodology outlined in the Federal Credit Reform Act of 1990 (FCRA). CBO uses fair value methodology instead of FCRA to measure the cost of Fannie Mae and Freddie Mac, for example.(9)FCRA methodology, however, understates the risk and thus the true cost of Federal programs. An alternative is fair value methodology, which uses discount rates that incorporate the risk inherent to the type of liability being estimated in addition to Treasury discount rates of the proper maturity length.(10)The Congressional Budget Office has concluded that adopting a fair-value approach would provide a more comprehensive way to measure the costs of Federal credit programs and would permit more level comparisons between those costs and the costs of other forms of federal assistance than the current approach under FCRA.(b)Policy on Federal accounting methodologiesIn the House of Representatives, it is the policy of this concurrent resolution that Congress should, in consultation with the Congressional Budget Office and the public affected by Federal budgetary choices, adopt Government-wide reforms of budget and accounting practices so the American people and their representatives can more readily understand the fiscal situation of the Government of the United States and the options best suited to improving it. Such reforms may include but should not be limited to the following:(1)Providing additional metrics to enhance our current analysis by considering our fiscal situation comprehensively, over an extended time horizon, and as it affects Americans of various age cohorts.(2)Expanding the use of accrual accounting where appropriate.(3)Accounting for certain Federal credit programs using fair value accounting as opposed to the current approach under the Federal Credit Reform Act of 1990.6212.Policy statement on reducing unnecessary, wasteful, and unauthorized spending(a)FindingsThe House of Representatives finds the following:(1)The Government Accountability Office (GAO) is required by law to identify examples of waste, duplication, and overlap in Federal programs, and has so identified dozens of such examples.(2)In its report to Congress on Government Efficiency and Effectiveness, the Comptroller General has stated that addressing the identified waste, duplication, and overlap in Federal programs could lead to tens of billions of dollars of additional savings..(3)In 2011, 2012, 2013, and 2014 the GAO issued reports showing excessive duplication and redundancy in Federal programs including—(A)two hundred nine Science, Technology, Engineering, and Mathematics education programs in 13 different Federal agencies at a cost of $3 billion annually;(B)two hundred separate Department of Justice crime prevention and victim services grant programs with an annual cost of $3.9 billion in 2010;(C)twenty different Federal entities administer 160 housing programs and other forms of Federal assistance for housing with a total cost of $170 billion in 2010;(D)seventeen separate Homeland Security preparedness grant programs that spent $37 billion between fiscal years 2011 and 2012;(E)fourteen grant and loan programs, and three tax benefits to reduce diesel emissions;(F)ninety-four different initiatives run by 11 different agencies to encourage green building in the private sector; and(G)twenty-three agencies implemented approximately 670 renewable energy initiatives in fiscal year 2010 at a cost of nearly $15 billion.(4)The Federal Government spends more than $80 billion each year for approximately 1,400 information technology investments. GAO has identified broad acquisition failures, waste, and unnecessary duplication in the Government’s information technology infrastructure. experts have estimated that eliminating these problems could save 25 percent or $20 billion.(5)GAO has identified strategic sourcing as a potential source of spending reductions. In 2011 GAO estimated that saving 10 percent of the total or all Federal procurement could generate more than $50 billion in savings annually.(6)Federal agencies reported an estimated $106 billion in improper payments in fiscal year 2013.(7)Under clause 2 of rule XI of the Rules of the House of Representatives, each standing committee must hold at least one hearing during each 120 day period following its establishment on waste, fraud, abuse, or mismanagement in Government programs.(8)According to the Congressional Budget Office, by fiscal year 2015, 32 laws will expire, possibly resulting in $693 billion in unauthorized appropriations. Timely reauthorizations of these laws would ensure assessments of program justification and effectiveness.(9)The findings resulting from congressional oversight of Federal Government programs should result in programmatic changes in both authorizing statutes and program funding levels.(b)Policy on Reducing Unnecessary, Wasteful, and Unauthorized Spending(1)Each authorizing committee of the House of Representatives annually should include in its Views and Estimates letter required under section 301(d) of the Congressional Budget Act of 1974 recommendations to the Committee on the Budget of the House of Representatives of programs within the jurisdiction of such committee whose funding should be reduced or eliminated.(2)Committees of jurisdiction should review all unauthorized programs funded through annual appropriations to determine if the programs are operating efficiently and effectively.(3)Committees should reauthorize those programs that in the committees’ judgment should continue to receive funding.(4)For those programs not reauthorized by committees, the House of Representatives should enforce the limitations on funding such unauthorized programs in the House rules. If the strictures of the rules are deemed to be too rapid in prohibiting spending on unauthorized programs, then milder measures should be adopted and enforced until a return to the full prohibition of clause 2(a)(1) of rule XXI of the Rules of the House.6213.Policy statement on deficit reduction through the cancellation of unobligated balances(a)FindingsThe House of Representatives finds the following:(1)According to the most recent estimate from the Office of Management and Budget, Federal agencies were expected to hold $844 billion in unobligated balances at the close of fiscal year 2015.(2)These funds represent direct and discretionary spending previously made available by Congress that remains available for expenditure.(3)In some cases, agencies are granted funding and it remains available for obligation indefinitely.(4)The Congressional Budget and Impoundment Control Act of 1974 requires the Office of Management and Budget to make funds available to agencies for obligation and prohibits the Administration from withholding or cancelling unobligated funds unless approved by an Act of Congress.(5)Greater congressional oversight is required to review and identify potential savings from canceling unobligated balances of funds that are no longer needed.(b)Policy on deficit reduction through the cancellation of unobligated balancesIn the House of Representatives, committees should through their oversight activities identify and achieve savings through the cancellation or rescission of unobligated balances that neither abrogate contractual obligations of the Government nor reduce or disrupt Federal commitments under programs such as Social Security, veterans’ affairs, national security, and Treasury authority to finance the national debt.(c)Deficit reductionThe House of Representatives, with the assistance of the Government Accountability Office, the Inspectors General, and other appropriate agencies should continue to make it a high priority to review unobligated balances and identify savings for deficit reduction.6214.Policy statement on agency fees and spending(a)FindingsCongress finds the following:(1)A number of Federal agencies and organizations have permanent authority to collect fees and other offsetting collections and to spend these collected funds.(2)The total amount of offsetting fees and offsetting collections is estimated by the Office of Management and Budget to be $525 billion in fiscal year 2016.(3)Agency budget justifications are, in some cases, not fully transparent about the amount of program activity funded through offsetting collections or fees. This lack of transparency prevents effective and accountable government.(b)Policy on agency fees and spendingIn the House of Representatives, it is the policy of this concurrent resolution that Congress must reassert its constitutional prerogative to control spending and conduct oversight. To do so, Congress should enact legislation requiring programs that are funded through fees, offsetting receipts, or offsetting collections to be allocated new budget authority annually. Such allocation may arise from—(1)legislation originating from the authorizing committee of jurisdiction for the agency or program; or(2)fee and account specific allocations included in annual appropriation Acts.6215.Policy statement on responsible stewardship of taxpayer dollars(a)FindingsThe House of Representatives finds the following:(1)The budget for the House of Representatives is $188 million less than it was when Republicans became the majority in 2011.(2)The House of Representatives has achieved significant savings by consolidating operations and renegotiating contracts.(b)Policy on responsible stewardship of taxpayer dollarsIn the House of Representatives, it is the policy of this concurrent resolution that:(1)The House of Representatives must be a model for the responsible stewardship of taxpayer resources and therefore must identify any savings that can be achieved through greater productivity and efficiency gains in the operation and maintenance of House services and resources like printing, conferences, utilities, telecommunications, furniture, grounds maintenance, postage, and rent. This should include a review of policies and procedures for acquisition of goods and services to eliminate any unnecessary spending. The Committee on House Administration should review the policies pertaining to the services provided to Members and committees of the House of Representatives, and should identify ways to reduce any subsidies paid for the operation of the House gym, barber shop, salon, and the House dining room.(2)No taxpayer funds may be used to purchase first class airfare or to lease corporate jets for Members of Congress.(3)Retirement benefits for Members of Congress should not include free, taxpayer-funded health care for life.6216.Policy statement on No Budget, No PayIn the House of Representatives, it is the policy of this concurrent resolution that Congress should agree to a concurrent resolution on the budget every year pursuant to section 301 of the Congressional Budget Act of 1974. If by April 15, the House of Representatives has not agreed to a concurrent resolution on the budget, the payroll administrator of the House of Representatives should carry out this policy in the same manner as the provisions of Public Law 113–3, the No Budget, No Pay Act of 2013, and should place in an escrow account all compensation otherwise required to be made for Members of the House of Representatives. Withheld compensation should be released to Members of the House of Representatives the earlier of the day on which the House of Representatives agrees to a concurrent resolution on the budget, pursuant to section 301 of the Congressional Budget Act of 1974, or the last day of that Congress.6217.Policy statement on national security funding(a)FindingsThe House of Representatives finds the following:(1)Russian aggression, the growing threats of the Islamic State of Iraq and the Levant in the Middle East, North Korean and Iranian nuclear and missile programs, and continued Chinese investments in high-end military capabilities and cyber warfare shape the parameters of an increasingly complex and challenging security environment.(2)All four current service chiefs testified that the National Military Strategy could not be executed at sequestration levels.(3)The independent and bipartisan National Defense Panel conducted risk assessments of force structure changes triggered by the Budget Control Act of 2011 (BCA) and concluded that in addition to previous cuts to defense dating back to 2009, the sequestration of defense discretionary spending has caused significant shortfalls in U.S. military readiness and both present and future capabilities.(4)The President’s fiscal year 2016 budget irresponsibly ignores current law and requests a defense budget $38 billion above the caps for rhetorical gain. By creating an expectation of spending without a plan to avoid the BCA’s guaranteed sequester upon breaching of its caps, the White House’s proposal compounds the fiscal uncertainty that has affected the military’s ability to adequately plan for future contingencies and make investments crucial for the Nation’s defense.(5)The President’s budget proposes $1.8 trillion in tax increases, in addition to the $1.7 trillion in tax hikes the Administration has already imposed. The President’s tax increases would further burden economic growth and is not a realistic source for offsets to fund defense sequester replacement.(b)Policy on fiscal year 2016 national defense fundingIn fiscal year 2015, the House-passed budget resolution anticipated $566 billion for national defense in the discretionary base budget for fiscal year 2016. With no necessary statutory change yet provided by Congress, the BCA statute would require limiting national defense discretionary base funding to $523 billion in fiscal year 2016. However, in total with $90 billion, the House of Representatives Budget estimate for Overseas Contingency Operations funding for the Department of Defense, the fiscal year 2016 budget provides over $613 billion total for defense spending that is higher than the President’s budget request for the fiscal year.(c)Defense Readiness and Modernization Fund(1)The budget resolution recognizes the need to ensure robust funding for national defense while maintaining overall fiscal discipline. The budget resolution prioritizes our national defense and the needs of the warfighter by providing needed dollars through the creation of the Defense Readiness and Modernization Fund.(2)The Defense Readiness and Modernization Fund provides the mechanism for Congress to responsibly allocate in a deficit-neutral way the resources the military needs to secure the safety and liberty of United States citizens from threats at home and abroad. The Defense Readiness and Modernization Fund will provide the chair of the Committee on the Budget of the House of Representatives the ability to increase allocations to support legislation that would provide for the Department of Defense warfighting capabilities, modernization, training and maintenance associated with combat readiness, activities to reach full auditability of the Department of Defense’s financial statements, and implementation of military and compensation reforms.(d)Sequester Replacement for National DefenseThis concurrent resolution encourages an immediate reevaluation of Federal Government priorities to maintain the strength of America’s national security posture. In identifying policies to restructure and stabilize the Government’s major entitlement programs which, along with net interest, will consume all Federal revenue in less than 20 years, the budget also charts a course that can ensure the availability of needed national security resources.Secretary of the SenateClerk of the House of Representatives